 



Exhibit 10.87
ERIE INSURANCE GROUP
EMPLOYEE SAVINGS PLAN
As Amended and Restated
Effective as of January 1, 2006

99



--------------------------------------------------------------------------------



 



INTRODUCTION
The Erie Indemnity Company (the “Company”) adopted the Erie Insurance Group
Employee Savings Plan (the “Plan”) effective January 1, 1989. The Company has
subsequently amended the Plan from time to time and was last amended and
restated the Plan effective as of January 1, 2001.
This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan. This amendment and restatement is
generally effective as of January 1, 2006. However, certain provisions of this
amendment and restatement are effective as of some other date. The provisions of
this amendment and restatement with stated effective dates prior to January 1,
2006, shall be deemed to amend the corresponding provisions, if any, of the Plan
as in effect before this amendment and restatement and all amendments thereto as
of such dates. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan as in effect on the date of the event.
The purpose of the Plan is to provide a pre-tax long term savings vehicle for
eligible employees and to provide participants with an opportunity to contribute
toward additional retirement security according to the provisions of
Sections 401(a), 401(k) and 402A of the Internal Revenue Code of 1986, as
amended.

100



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  INTRODUCTION       Page ARTICLE ONE — DEFINITIONS      
 
  1.1   Administrator or Plan Administrator     105  
 
  1.2   Affiliate     105  
 
  1.3   Board     105  
 
  1.4   Catch-Up Contribution     105  
 
  1.5   Code     105  
 
  1.6   Company     105  
 
  1.7   Compensation     105  
 
  1.8   Covered Employee     106  
 
  1.9   Effective Date     106  
 
  1.10   Elective Deferral     106  
 
  1.11   Employee     106  
 
  1.12   Employer(s)     106  
 
  1.13   Erie Indemnity Stock     106  
 
  1.14   Erie Indemnity Stock Fund     106  
 
  1.15   ERISA     106  
 
  1.16   Highly Compensated     106  
 
  1.17   Hour of Service     106  
 
  1.18   Interactive Electronic Communication     107  
 
  1.19   Leased Employee     107  
 
  1.20   Normal Retirement Date     108  
 
  1.21   Notice     108  
 
  1.22   Participant     108  
 
  1.23   Plan     108  
 
  1.24   Plan Year     108  
 
  1.25   Qualified Domestic Relations Order or QDRO     108  
 
  1.26   Rollover Contribution     109  
 
  1.27   Roth Catch-Up Contribution     109  
 
  1.28   Roth Elective Deferral     109  
 
  1.29   Roth Rollover Contribution     109  
 
  1.30   Safe Harbor Matching Contribution     109  
 
  1.31   Spousal Consent     109  
 
  1.32   Tax Deferred Catch-Up Contribution     110  
 
  1.33   Tax Deferred Contribution     110  
 
  1.34   Test Compensation     110  
 
  1.35   Top Paid Group     110  
 
  1.36   Total Account     111  
 
  1.37   Trust Agreement     111  
 
  1.38   Trust Fund     112  
 
  1.39   Trustee     112  

101



--------------------------------------------------------------------------------



 



                        Page
 
  1.40   Valuation Date     112  
 
  1.41   Year of Eligibility Service     112  
 
              ARTICLE TWO — PARTICIPATION      
 
  2.1   Participation     113  
 
  2.2   Rehired Employees     113  
 
  2.3   Employment Transfers     113  
 
              ARTICLE THREE — EMPLOYER CONTRIBUTIONS      
 
  3.1   Elective Deferrals     114  
 
  3.2   Dollar Limitation on Tax Elective Deferrals     114  
 
  3.3   Catch-Up Contribution     116  
 
  3.4   Safe Harbor Matching Contributions     116  
 
  3.5   Source of Employer Contributions     118  
 
  3.6   Investment of Employer Contributions     118  
 
  3.7   Recovery of Contributions     118  
 
  3.8   Other Provisions Relating to Employer Contributions     119  
 
              ARTICLE FOUR — ROLLOVER CONTRIBUTIONS      
 
  4.1   Rollover Contributions     120  
 
  4.2   Vesting of Rollover Contributions     120  
 
              ARTICLE FIVE — PARTICIPANT ACCOUNTS AND VALUATION OF FUNDS      
 
  5.1   Establishment of Participant Accounts     121  
 
  5.2   Procedure as of Each Valuation Date     121  
 
  5.3   Investment Elections     121  
 
  5.4   Erie Indemnity Stock Fund     123  
 
  5.5   Temporary Suspension of Certain Administrative Activities     124  
 
              ARTICLE SIX — VESTING & DISTRIBUTIONS      
 
  6.1   Vesting     125  
 
  6.2   Distributions Upon Retirement, or Other Termination of Employment    
125  
 
  6.3   Payment of Amounts Distributed     126  
 
  6.4   Direct Rollovers     128  

102



--------------------------------------------------------------------------------



 



                        Page ARTICLE SEVEN — WITHDRAWALS      
 
  7.1   Withdrawals Generally     130  
 
  7.2   Hardship Withdrawal     130  
 
  7.3   Safe Harbor Distribution     131  
 
  7.4   Hardship Withdrawal Priority     131  
 
  7.5   Modifications to Hardship Withdrawal Standards     132  
 
              ARTICLE EIGHT — THE TRUST FUND      
 
  8.1   Trust Agreement     133  
 
  8.2   Appointment of Independent Accountants     133  
 
  8.3   Appointment of Investment Manager     133  
 
  8.4   Role of Administrator in Operation of the Trust Fund     133  
 
  8.5   Voting of Erie Indemnity Stock     134  
 
              ARTICLE NINE — ADMINISTRATION OF THE PLAN      
 
  9.1   The Administrator     136  
 
  9.2   Powers of Administrator     136  
 
  9.3   Delegation of Duties     138  
 
  9.4   Conclusiveness of Various Documents     138  
 
  9.5   Actions to be Uniform     138  
 
  9.6   Liability and Indemnification     138  
 
              ARTICLE TEN — CLAIMS PROCEDURE      
 
  10.1   Claims Review Procedure     140  
 
  10.2   Original Claim     140  
 
  10.3   Review of Denied Claim     140  
 
  10.4   Determination by the Administrator Conclusive     141  
 
              ARTICLE ELEVEN — MISCELLANEOUS      
 
  11.1   Non-Alienation of Benefits     142  
 
  11.2   Risk to Participants and Source of Payments     143  
 
  11.3   Expenses     143  
 
  11.4   Rights of Participants     143  
 
  11.5   Statement of Accounts     143  
 
  11.6   Designation of Beneficiary     144  
 
  11.7   Payment to Incompetents     144  
 
  11.8   Authority to Determine Payee     145  
 
  11.9   Severability     145  
 
  11.10   Employer Records     145  
 
  11.11   Limitation on Contributions     145  
 
  11.12   IRC 414(u) Compliance Provision     147  
 
              ARTICLE TWELVE — AMENDMENT, TERMINATION OR MERGER OF THE PLAN    
 
 
  12.1   Right to Amend     148  
 
  12.2   Right to Terminate     148  
 
  12.3   Merger, Transfer of Assets or Liabilities     149  

103



--------------------------------------------------------------------------------



 



                        Page
 
                ARTICLE THIRTEEN — TOP HEAVY PROVISIONS        
 
  13.1   Top Heavy Provisions Inapplicable     150  
 
                ARTICLE FOURTEEN — LOANS        
 
  14.1   Availability of Loans     151  
 
  14.2   Terms and Conditions of Participant Loans     151  
 
  14.3   Loan Accounts     153  

104



--------------------------------------------------------------------------------



 



ARTICLE ONE
DEFINITIONS
As used in this Plan, the following terms shall have the following meanings
unless a different meaning is clearly required by the context. Any terms herein
used in the masculine shall be read and construed in the feminine where they
would so apply, and any terms used in the singular shall be read and construed
in the plural if again so applicable.
1.1     “Administrator” or “Plan Administrator” means the Administrator
appointed by the Board in accordance with the provisions of Article Nine.
1.2     “Affiliate” means any other employer which, together with the Company,
is a member of a controlled group of corporations or of a commonly controlled
trade or business (as defined in Code Sections 414(b) and (c) and as modified,
where appropriate, by Code Section 415(h)) or of an affiliated service group (as
defined in Code Section 414(m)) or other organization described in Code
Section 414(o). Each such Affiliate shall be treated as an Affiliate only during
such period as it is or was an Affiliate as defined above.
1.3     “Board” means the Board of Directors of the Company.
1.4     “Catch-Up Contribution” means, with respect to a given Participant, the
total amount of the Participant’s Tax Deferred Catch-Up Contributions and the
Participant’s Roth Catch-Up Contributions.
1.5     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.6     “Company” means Erie Indemnity Company, a corporation organized and
existing under the laws of Pennsylvania.
1.7     “Compensation” for any period means the rate of base salary or the wages
paid by an Employer to an Employee during the period. For this purpose, the
“rate of base salary or the wages paid” shall exclude Form W-2 income in the
form of overtime compensation, bonuses, commissions, deferred compensation plan
payments or severance pay under any severance benefit plan, but shall include
Form W-2 income paid as a lump sum in lieu of merit increase and compensation
excluded from Form W-2 income because of salary reduction agreements in
connection with plans described in Sections 125, 132(f)(4) or 401(k) of the Code
or resulting from deferred compensation contracts for the Plan Year in question.
The Plan shall not take into consideration a Participant’s Compensation to the
extent it exceeds the adjusted annual limitation permitted under
Section 401(a)(17) of the Code for such Plan Year. However, for the sole purpose
of computing Plan contributions that are based on an Employee’s percentage of
Compensation election, such adjusted annual limitation may be ignored provided
the Employee does not receive a higher allocation of any type of contribution
than the Employee could have received under the Plan had the adjusted annual
limitation been considered. For purposes hereof, such adjusted annual limitation
shall be, for each Plan Year beginning on and after January 1, 1989 and prior to
January 1, 1994, $200,000 as adjusted for such year in the same manner as under
Section 415(d) of

105



--------------------------------------------------------------------------------



 



the Code, for each Plan Year beginning on and after January 1, 1994 and prior to
January 1, 2002, $150,000 as adjusted for such year as provided under
Section 401(a)(17)(B) of the Code and, for each Plan Year beginning on and after
January 1, 2002, $200,000 as adjusted for such year as provided under
Section 401(a)(17)(B) of the Code
1.8     “Covered Employee” means any Employee of an Employer, excluding any such
Employee whose employment is governed by the terms of a collective bargaining
agreement under which retirement benefits were the subject of good faith
bargaining.
Notwithstanding any provision of the Plan to the contrary, any individual who an
Employer determines to be a contract employee, independent contractor, leased
employee (including a Leased Employee as defined hereunder), leased owner,
leased manager, shared employee or person working under a similar classification
shall not become a Covered Employee hereunder, regardless of whether any such
individual is ultimately determined to be a common law employee, unless and
until the Employer shall otherwise determine. An Employee shall be considered a
Covered Employee only during such period in which the individual satisfies the
requirements defined above.
1.9     “Effective Date” means January 1, 1989.
1.10   “Elective Deferral” means, with respect to a given Participant, the total
amount of the Participant’s Tax Deferred Contributions and the Participant’s
Roth Elective Deferrals.
1.11   “Employee” means any common-law employee of an Employer or an Affiliate;
provided, however, that for purposes of Section 1.16 “Employee” shall include
any self-employed individual performing services for an Employer or Affiliate
who is treated as an employee under Section 401(c)(1) of the Code.
1.12   “Employer(s)” means the Company, Erie Family Life Insurance Company, Erie
Insurance Exchange, Erie Insurance Company, EI Holding Corp., EI Service Corp.,
Erie Insurance Company of New York, Erie Insurance Property & Casualty Company,
Flagship City Insurance Company and any other Affiliate which may adopt this
Plan.
1.13   “Erie Indemnity Stock” means the Class A common stock of the Company
which is a qualifying employer security within the meaning of Section 407(d)(5)
of ERISA.
1.14   “Erie Indemnity Stock Fund” means the investment fund described in
Section 5.4.
1.15   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.16   “Highly Compensated” means any Employee who is a more than five percent
(5%) owner of an Employer or both earned $80,000 or more in Test Compensation
from the Employer in the lookback year and was member of the Top Paid Group for
such year; provided, however, that such $80,000 figure shall be adjusted for
cost of living at the same time and in the same manner as determined under Code
Section 415(d).
1.17   “Hour of Service” shall include the following:

106



--------------------------------------------------------------------------------



 



  (a)   Each hour for which an Employee is directly or indirectly paid or
entitled to payment from an Employer or an Affiliate as an Employee for the
performance of duties during an applicable computation period (these hours must
be credited to the Employee in the computation period during which the duties
were performed and not when paid, if different); and     (b)   Each hour for
which back pay, irrespective of mitigation of damages, has been awarded or
agreed to by an Employer or an Affiliate (these hours must be credited in the
computation period or periods to which the award or agreement pertains rather
than that in which the payment, award or agreement was made); and     (c)   Each
hour for which an Employee is directly or indirectly paid or entitled to payment
from an Employer or an Affiliate for reasons, such as vacation, sickness or
disability, other than for the performance of duties (these hours shall be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor regulations which are incorporated herein by reference).

1.18   “Interactive Electronic Communication” means a communication between a
Participant or beneficiary and the person or entity designated by the
Administrator to perform recordkeeping and other administrative services on
behalf of the Plan pursuant to a system maintained by such person or entity and
communicated to each Participant and beneficiary whereby each such individual
may make elections and exercise options as described herein with respect to all
or a portion of his Total Account through the use of such system and a personal
identification number. If a Participant or beneficiary (i) consents to
participate in Interactive Electronic Communication procedures adopted by the
Administrator and (ii) acknowledges that actions taken by him through the use of
his personal identification number pursuant to the Interactive Electronic
Communication procedure constitute his signature for purposes of initiating
transactions such as investment option changes, and increases, decreases, and
suspensions of Elective Deferrals, the Participant or beneficiary, as the case
may be, will be deemed to have given his written consent and authorization to
any such action resulting from the use of the Interactive Electronic
Communication system by the Participant or beneficiary.
1.19   “Leased Employee” means any person (other than an Employee of an
Employer) who pursuant to an agreement between the Employer and any other person
(“leasing organization”) has performed services for the Employer (or for the
Employer and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one year
and such services are performed under primary direction or control by the
recipient. Except as provided below, any person satisfying the foregoing
criteria shall be treated as an Employee. Contributions or benefits provided a
Leased Employee by the leasing organization which are attributable to services
performed for the Employer shall be treated as provided by the Employer.

    Notwithstanding the foregoing, a Leased Employee shall not be considered an
Employee of an Employer if: (i) such Leased Employee is covered by a money
purchase pension plan providing: (1) a nonintegrated employer contribution rate
of at least 10 percent of compensation, (2) immediate participation, and
(3) full and immediate vesting; and (ii)

107



--------------------------------------------------------------------------------



 



    Leased Employees do not constitute more than 20 percent of the Employer’s
non-Highly Compensated workforce.

1.20   “Normal Retirement Date” means the first day of the month next following
the month in which the Participant attains age 65 (his “Normal Retirement Age”).
1.21   “Notice” means, unless otherwise specifically provided herein,
(i) written Notice on an appropriate form provided by the Administrator that is,
in the discretion of the Administrator, properly completed and executed by the
party giving such Notice and which is delivered by hand or by mail to the
Administrator or to such party designated by the terms of the Plan or by the
Administrator to receive the Notice, or (ii) Notice by Interactive Electronic
Communication to the person or entity designated by the Administrator to perform
recordkeeping and other administrative services on behalf of the Plan. The form
of Notice satisfactory in any given circumstance under the Plan shall be
determined by the Administrator, in its discretion, and shall be applied
uniformly to all Participants and beneficiaries. Notice to any party as provided
herein shall be deemed to be given when it is actually received (either
physically or by Interactive Electronic Communication, as the case may be) by
the party to whom such Notice is given.
1.22   “Participant” means any Covered Employee who participates in the Plan as
provided in Section 3.1 (an “active” Participant) or Section 4.1, and further,
shall include any current or former Covered Employee who has suspended his
Elective Deferrals or has terminated or retired if such individual has a vested
Total Account balance maintained on his behalf under the Plan.
1.23   “Plan” means this Erie Insurance Group Employee Savings Plan as herein
set forth with all amendments, modifications and supplements hereafter made.
1.24   “Plan Year” means the calendar year.
1.25   “Qualified Domestic Relations Order” or “QDRO” means any judgment, decree
or order (including approval of a property settlement agreement) which is made
pursuant to a State Domestic Relations Law (including a community property law)
and which:

  (a)   relates to provision of child support, alimony payments, or marital
property rights of a spouse, former spouse, child or other dependent of a
Participant;     (b)   recognizes or creates an alternate payee’s right to, or
assigns to an alternate payee the right to receive all or a portion of the
benefits payable with respect to a Participant under this Plan; and     (c)  
clearly specifies:

  (i)   name and last known address of the Participant and of each alternate
payee;     (ii)   the amount, percentage, or manner in which such could be
determined, of the Participant’s benefits to be paid to such alternate payee by
the Plan;

108



--------------------------------------------------------------------------------



 



  (iii)   the number of payments or time periods the QDRO covers; and     (iv)  
each plan to which the QDRO applies.

    A QDRO cannot require the Plan to provide a type or form of benefit, or any
option not otherwise provided by the Plan, nor can it require the Plan to
provide increased benefits. A QDRO cannot require payment to an alternate payee
by virtue of a previous QDRO.       A written procedure will be established to
determine the qualified status of domestic relations orders and to administer
distributions thereunder.

1.26   “Rollover Contribution” means the Rollover Contribution or Roth Rollover
Contribution made by a Covered Employee pursuant to Section 4.1.
1.27   “Roth Catch-Up Contribution” means, effective with respect to pay periods
ending on or after January 1, 2007, or such later date as the Administrator
shall determine, that portion of the Employer contribution made pursuant to
Section 3.3 that is, at the election of the Participant, includible in the
Participant’s gross income at the time the contribution is made.
1.28   “Roth Elective Deferral” means, effective with respect to pay periods
ending on or after January 1, 2007, or such later date as the Administrator
shall determine, the Employer contribution made pursuant to a Participant’s
election under Section 3.1(a) to contribute a stated percentage, from one
percent (1%) to one hundred percent (100%) of his future Compensation in lieu of
receiving such amount directly in cash and to have such amount contributed to a
Designated Roth Account maintained on his behalf under the Plan. A Roth Elective
Deferral shall be includible in the Participant’s gross income at the time of
deferral and shall be irrevocably designated as a Roth Elective Deferral by the
Participant in his election.
1.29   “Roth Rollover Contribution” means that portion of a Covered Employee’s
Rollover Contribution that is attributable to a designated Roth account under an
eligible retirement plan.
1.30   “Safe Harbor Matching Contribution” means the Employer contribution made
pursuant to Section 3.4.
1.31   “Spousal Consent” means a written consent given by a Participant’s
legally-recognized spouse to a Participant’s designation of a specified
beneficiary or beneficiaries (including the designation of any class of
beneficiaries or any contingent beneficiaries) under Section 11.6(a). Any
Spousal Consent shall be effective only with respect to such spouse. Such
consent shall be duly witnessed by a Plan representative or a notary public and
shall acknowledge the effect on the spouse of the Participant’s election. The
Participant may revoke, without limitation, any such designation without the
need for Spousal Consent. Any new designation will require a new Spousal
Consent. The requirement for Spousal Consent may be waived by the Administrator
if it is established that there is no spouse, the spouse cannot be located, the
Participant has a court order

109



--------------------------------------------------------------------------------



 



evidencing a legal separation from or abandonment by the spouse, or for such
other circumstances as shall be prescribed by applicable law.
1.32   “Tax Deferred Catch-Up Contribution” means that portion of the Employer
contribution made pursuant to Section 3.3 that is, at the election of the
Participant, not includible in the Participant’s gross income at the time the
contribution is made.
1.33   “Tax Deferred Contribution” means the Employer contribution made pursuant
to a Participant’s election under Section 3.1(a) to reduce his future taxable
Compensation by a stated percentage, from one percent (1%) to one hundred
percent (100%), in lieu of receiving such amount directly in cash and to have
such amount contributed to a Tax Deferred Account maintained on his behalf under
the Plan. A Tax Deferred Contribution shall not be includable in the
Participant’s gross income at the time of deferral.
1.34   “Test Compensation” means, for any Plan Year, an Employee’s compensation,
reported under Sections 6041 and 6051 of the Code on Form W-2, as paid by an
Employer or an Affiliate for the calendar year ending with or within such Plan
Year, including any amounts contributed pursuant to a salary reduction election
on behalf of a Covered Employee to a plan described in Sections 125, 132(f)(4),
402(e)(3), 402(h)(1)(B), 403(b), or 457(b) of the Code for the period in
question. Test Compensation in any given year shall not exceed the adjusted
annual limitation in effect for such year (as set forth in Section 1.7),
provided that such limitation shall not be applied in determining the status of
an Employee as a Highly Compensated Employee. To the extent permitted under
regulations and other guidance promulgated by the Internal Revenue Service, the
Company may elect to determine Test Compensation on a basis other than that
provided above.
1.35   “Top Paid Group” means all active Employees who, as of a given year, are
in the top twenty percent (20%) of the Company’s work force on the basis of Test
Compensation for such year, excluding the following:

  (a)   Employees who have not completed six months of service by the end of
such year;     (b)   Employees who work less than 17-1/2 hours per week for such
year;     (c)   Employees who normally do not work more than six months in a
year;     (d)   Employees under age 21 at the end of such year; and     (e)  
non-resident aliens who received no U.S.-source income for such year.

    For purposes of this Section, the Company’s work force shall include
individuals employed by an Affiliate.

110



--------------------------------------------------------------------------------



 



1.36   “Total Account” means the total amounts held under the Plan for a
Participant, consisting of the following accounts:

  (a)   “Designated Roth Account” the portion of the Participant’s Total Account
consisting of Roth Elective Deferrals plus (minus) any investment
earnings(losses) on such contributions and less any distributions or withdrawals
made from this account in accordance with Articles Six and Seven, respectively.
    (b)   “Employer Account” the portion of the Participant’s Total Account
consisting of employer matching contributions made under the Plan with respect
to Plan Years beginning before January 1, 2001, plus (minus) any investment
earnings (losses) on such contributions and less any distributions or
withdrawals made from this account in accordance with Articles Six and Seven,
respectively.     (c)   “Rollover Account” the portion of the Participant’s
Total Account consisting of Rollover Contributions other than that portion of
any Rollover Contribution that is attributable to a Roth Rollover Contribution
plus (minus) any investment earnings (losses) on such contributions and less any
distributions or withdrawals made from this account in accordance with Articles
Six and Seven, respectively.     (d)   “Roth Catch-Up Account” the portion of
the Participant’s Total Account consisting of Roth Catch-Up Contributions plus
(minus) any investment earnings (losses) on such contributions and less any
distributions or withdrawals made from this account in accordance with
Article Six and Seven, respectively.     (e)   “Roth Rollover Account” the
portion of the Participant’s Total Account consisting of Roth Rollover
Contributions plus (minus) any investment earnings (losses) on such
contributions and less any distributions or withdrawals made from this account
in accordance with Article Six and Seven, respectively.     (f)   “Safe Harbor
Matching Account” the portion of the Participant’s Total Account consisting of
Safe Harbor Matching Contributions, plus (minus) any investment earnings
(losses) on such contributions and less any distributions made from this account
in accordance with Article Six.     (g)   “Tax Deferred Account” the portion of
the Participant’s Total Account consisting of Tax Deferred Contributions plus
(minus) any investment earnings (losses) on such contributions and less any
distributions or withdrawals made from this account in accordance with Articles
Six and Seven, respectively.     (h)   “Tax Deferred Catch-Up Account” the
portion of the Participant’s Total Account consisting of Tax Deferred Catch-Up
Contributions plus (minus) any investment earnings (losses) on such
contributions and less any distributions or withdrawals made from this account
in accordance with Article Six and Seven, respectively.

1.37   “Trust Agreement” means the Trust Agreement between the Company and a
Trustee as provided in Section 8.1, together with all amendments, modifications
and supplements hereafter made.

111



--------------------------------------------------------------------------------



 



1.38   “Trust Fund” means the fund established under the terms of the Trust
Agreement with the Trustee for the purpose of holding and investing the assets
of the Plan. The Trust Fund shall consist of such investment funds or vehicles
as the Administrator may, in its discretion, designate from time to time and may
include such investments as may be selected by a Participant or beneficiary
under a self-directed “open option” arrangement authorized by the Administrator.
Nothing herein shall prohibit the Trust Fund from holding reasonable amounts in
cash or cash equivalents in any fund or vehicle offered under the Plan. The
portion of the Trust Fund to be invested in the various funds or vehicles shall
be determined by Participant investment elections made pursuant to Article Five.
The Administrator may, in its discretion, offer additional investment funds or
vehicles to all Participants and may cease to offer any investment fund or
vehicle at such time as it deems appropriate.
Except as otherwise indicated, the Trust Fund shall be deemed to include that
portion of a Total Account which a Participant or beneficiary elects to invest
in a group annuity contract provided by the Erie Family Life Insurance Company.
1.39   “Trustee” means the Trustee or Trustees acting as such under a Trust
Agreement, including any successor or successors.
1.40    “Valuation Date” means the close of business as of each business day.
1.41   “Year of Eligibility Service” means an “Eligibility Computation Period”
in which an Employee completes at least 1,000 Hours of Service.

    The “Eligibility Computation Period” with respect to an Employee shall mean
the 12 consecutive month period that begins on the first day on which the
Employee is credited with an Hour of Service in the employment of an Employer or
Affiliate (“Employment Commencement Date”) and ends on the first anniversary
thereof, and each Plan Year thereafter beginning with the Plan Year that
includes the first anniversary of the Employee’s Employment Commencement Date.
In the event an Employee completes 1,000 Hours of Service during the Eligibility
Computation Period that begins on his Employment Commencement Date and completes
1,000 Hours of Service during the Eligibility Computation Period that begins on
the January 1 that next follows his Employment Commencement Date, such Employee
shall be credited with two Years of Eligibility Service.

112



--------------------------------------------------------------------------------



 



ARTICLE TWO
PARTICIPATION
2.1 Participation

  (a)   Any Employee shall be eligible to participate in the Plan on the first
day of a pay period, provided he is a Covered Employee and is actively employed
by an Employer on such date and, provided further, that he makes proper
application for participation within a reasonable time prior to the start of
such pay period by furnishing Notice in accordance with procedures established
by the Administrator and communicated to Covered Employees.     (b)  
Notwithstanding the foregoing, any Covered Employee who is compensated on an
hourly basis and who is classified by an Employer as other than a regular hourly
employee shall be eligible to participate in the Plan on the January 1 or July 1
coincident with or next following such Employee’s completion of each of the
following requirements, provided he remains a Covered Employee as of such
January 1 or July 1:

  (i)   His attainment of age 21 years; and     (ii)   His completion of one
Year of Eligibility Service.

      If the Employee is not a Covered Employee on the date he otherwise would
have become eligible to participate in the Plan, such Employee shall
automatically become eligible to participate in the Plan upon his return to
employment as a Covered Employee.

2.2 Rehired Employees

    An Employee who had been an “active” Participant in the Plan, who terminates
his employment and is subsequently re-employed may become eligible to
participate in the Plan under Section 3.1 on the first day of any pay period
following re-employment, provided he is a Covered Employee and is actively
employed by an Employer on such date and, provided further, that he makes proper
application for participation within a reasonable time prior to the start of
such pay period by furnishing Notice in accordance with procedures established
by the Administrator and communicated to Covered Employees.

2.3 Employment Transfers

  (a)   Upon the transfer of a Covered Employee to other employment with an
Employer or Affiliate whereby he ceases to be a Covered Employee hereunder, such
individual’s ability to have Elective Deferrals made to the Plan on his behalf
(and to receive Safe Harbor Matching Contributions) with respect to Compensation
earned on and after this date of transfer shall cease and such Participant shall
be considered an “inactive” Participant under the Plan.     (b)   Upon the
transfer of an individual from other employment with an Employer or Affiliate
such that the individual becomes a Covered Employee hereunder, such individual
shall be eligible to participate in the Plan as provided in Section 2.1 hereof.

113



--------------------------------------------------------------------------------



 



ARTICLE THREE
EMPLOYER CONTRIBUTIONS

3.1   Elective Deferrals

  (a)   Each Covered Employee who is eligible to participate in the Plan and who
has elected to become a Participant (in accordance with Article Two) may, at the
time of making application to become a Participant, elect to make Elective
Deferrals in a fixed, whole percentage, from one percent (1%) to one hundred
percent (100%) of that Compensation otherwise payable in future pay periods.
Such election shall be made in accordance with procedures adopted by the
Administrator and communicated to Participants. In all events, a Participant
will be permitted to (i) begin making Elective Deferrals, (ii) change an
existing election to made Elective Deferrals, and (iii) cease making Elective
Deferrals at least once each Plan Year.         Subject to the limitations set
forth in Sections 3.2 and 11.11, Elective Deferrals shall be made pursuant to
the Participant’s election and shall be designated as either Tax Deferred
Contributions or Roth Elective Deferrals in accordance with such election;
providing however, that the Administrator, in its discretion may authorize at
any time a suspension or reduction of Elective Deferrals, or any part thereof,
with respect to any Participant. Elective Deferrals shall be withheld by the
Participant’s Employer each pay period by regular payroll deduction in
accordance with the Employer’s payroll withholding procedures and shall be
credited to the Participant’s Tax Deferred Account or Designated Roth Account as
of the date the contributions are received by the Trustee or otherwise deposited
in the Trust Fund. Such contributions shall be deposited in the Trust Fund as
soon as such amounts can reasonably be segregated from the Employer’s general
assets.

  (b)   Elective Deferrals constitute Employer contributions under the Plan and
are intended to qualify as elective contributions under Section 401(k) of the
Code. Elective Deferrals may be made only with respect to an amount which the
Participant could otherwise elect to receive in cash and which is not currently
available to the Participant as of the date an election specified in this
Section 3.1 is made. In the event a Participant has no Compensation for any
payroll period, no Elective Deferral may be made for such period.

3.2   Dollar Limitation on Elective Deferrals

  (a)   Any provision of this Plan to the contrary notwithstanding, no Employer
shall be permitted, during any calendar year, to make with respect to such
calendar year, Elective Deferrals on behalf of a Participant under the Plan
(when combined with the Participant’s elective deferrals under any other plans,
contracts, or arrangements) that will exceed the limitation in affect for such
year under Section 402(g)(1) of the Code, as adjusted in accordance with
Section 402(g)(4) of the Code. Make-up contributions on account of qualified
military service under

114



--------------------------------------------------------------------------------



 



      Section 414(u) of the Code shall not be recognized as elective deferrals
for purposes of this section.     (b)   In the event any amount of Elective
Deferrals for a calendar year exceeds the limitation applicable under this
Section 3.2 for such calendar year, such excess amount (hereafter described for
purposes of this Section, as “Excess Deferrals”), as adjusted for any income or
loss allocable thereto in accordance with regulations, shall to the extent
possible be distributed to such Participant, as provided in subparagraphs (i),
(ii), (iii) and (iv) below:

  (i)   At a date not later than the March 1st of the calendar year immediately
following the calendar year to which such Excess Deferrals are attributable, any
Participant to whom this Section 3.2 applies may notify, in writing, the
Administrator by submitting a form as may be provided by the Administrator which
shall specify the amount of the Participant’s Excess Deferrals for the given
calendar year and shall contain a certified statement by the Participant
indicating that if such amount is not distributed, such Excess Deferrals will
exceed the limit imposed on the Participant by Section 402(g) of the Code for
the year in which the Elective Deferrals occurred.         Notwithstanding the
foregoing and solely for the purpose of facilitating a distribution of Excess
Deferrals as required by regulation, in the event a Participant has Excess
Deferrals in a given year calculated by taking into account his Elective
Deferrals hereunder and his elective deferrals under any other plan, contract,
or arrangement maintained by an Employer or Affiliate, the Participant will be
deemed to have notified the Administrator in the manner provided in this
subparagraph.     (ii)   At a date not later than the April 15 of the calendar
year immediately following the calendar year to which such Excess Deferrals are
attributable, the Plan may distribute to the Participant the amount of the
Excess Deferrals allocated to the Plan as adjusted for any income or loss
allocable to such excess. Any Excess Deferrals distributed pursuant to this
subparagraph that have not previously been included in income are to be included
in the gross income of the Participant for the year to which such Excess
Deferrals relate. Any income that is allocable to Excess Deferrals (as
determined in accordance with rules promulgated by the Secretary of the Treasury
or his delegate) that is distributed pursuant to this subparagraph is to be
included in the gross income of the Participant for the year in which such
amount is distributed. In making a distribution as permitted under this Section,
the Administrator shall first allocate the Excess Deferral to any Roth Elective
Deferrals for such year and shall allocate the Excess Deferral to Tax Deferred
Contributions only to the extent the Excess Deferral exceeds such Roth Elective
Deferrals. The Administrator shall designate the distribution as that consisting
of Excess Deferrals within the meaning of Section 402(g)(1) of the Code. Any
distribution of less than the entire amount of Excess Deferrals plus income or
loss attributable to such deferral contributions shall be treated as a pro

115



--------------------------------------------------------------------------------



 



      rata distribution of such excess deferral contributions and income/loss.
No corrective distribution under this Section shall be recognized for purposes
of determining whether the minimum distribution requirements of Section
401(a)(9) of the Code are satisfied with respect to any Participant.     (iii)  
Any distribution in accordance with this Section 3.2 shall be made without
regard to any notice or consent otherwise required under Sections 411(a)(11) or
417 of the Code.

3.3   Catch-Up Contributions

  (a)   A Participant who is a Covered Employee and who is age 50 or older at
any time during a given Plan Year shall be eligible to elect to make a Tax
Deferred Catch-Up Contribution for such Plan Year or, for Plan Years beginning
on and after January 1, 2007, a Roth Catch-Up Contribution for such Plan Year.
Such election shall be made, and may be changed prospectively, in accordance
with procedures adopted by the Administrator and communicated to Covered
Employees.     (b)   A Catch-Up Contribution is an Employer contribution that is
actually made on behalf of a Participant described in Section 3.3(a) whose
Elective Deferrals for the give Plan Year are otherwise limited as provided in
Section 3.2. and that is in an amount that does not exceed the dollar limit
under Section 414(v)(2)(B)(i) of the Code, as adjusted in accordance with
Section 414(v)(2)(C) of the Code. A Catch-Up Contribution is not taken into
account for purposes of the limitations provided in Sections 3.2 and 11.11 of
the Plan and the Plan shall not be treated as failing the requirements
identified in Section 414(v)(3) of the Code, as applicable, by reason of such
Catch-Up Contributions.

3.4   Safe Harbor Matching Contributions

  (a)   The Employer shall contribute an amount to the Trust Fund equal to the
sum of those amounts individually determined with respect to each Participant,
as follows:

  (i)   One hundred percent (100%) of the Elective Deferrals made with respect
to the Participant during such pay period which do not exceed three percent (3%)
of the Participant’s Compensation during such pay period; and     (ii)   Fifty
percent (50%) of the Elective Deferrals made with respect to the Participant
during such pay period which exceed three percent (3%), but do not exceed five
percent (5%), of the Participant’s Compensation during such pay period.

      Such contributions shall be designated as Safe Harbor Matching
Contributions and shall be 100% vested and nonforfeitable when made. The
Employer shall make Safe Harbor Matching Contributions as soon as practicable
following the end of the pay period to which they relate and such contributions
shall be credited to Participants’ Safe Harbor Matching Accounts as of the date
they are received

116



--------------------------------------------------------------------------------



 



      by the Trustee or otherwise deposited in the Trust Fund. Notwithstanding
the foregoing provisions, Catch-Up Contributions shall be treated as Elective
Deferrals under this Section 3.4 solely to the extent a Participant’s Elective
Deferrals (exclusive of Catch-Up Contributions) for a given Plan Year do not
equal or exceed five percent (5%) of the Participant’s Compensation during the
Plan Year and provided that any such inclusion of Catch-Up Contributions in
Elective Deferrals will not cause the amount of Elective Deferrals that are
recognized for purposes of the Safe Harbor Matching Contribution formula to
exceed five percent (5%) of the Participant’s Compensation during the Plan Year.
The Safe Harbor Matching Contribution made on behalf of each Participant shall
be adjusted as of the last day of a Plan Year to ensure that the actual Safe
Harbor Matching Contribution made equals the appropriate percentages set forth
in this Section 3.4(a), as determined on the Plan Year basis.     (b)  
Effective with respect to each Plan Year in which the provisions of Section 3.4
are applicable, the Administrator shall provide Notice during the “Safe Harbor
Notice Period” (as hereinafter defined) to each Covered Employee who is eligible
to participate in the Plan during such Plan Year. Such Notice shall describe the
following:

  (i)   The formula used to determine the Safe Harbor Matching Contribution to
be made on behalf of such Employee for such Plan Year;     (ii)   Any
requirements that such Employee must satisfy to become entitled to receive such
contributions;     (iii)   The type and amount of Compensation that may be
deferred under the Plan as Elective Deferrals and Catch-Up Contributions;    
(iv)   The procedures for making or changing an election to make Elective
Deferrals and Catch-Up Contributions, including the periods available for making
or changing such elections;     (v)   The withdrawal and vesting provisions
applicable to contributions under the Plan; and     (vi)   A means by which
Covered Employees may easily obtain additional information about the Plan.

      For purposes hereof, the “Safe Harbor Notice Period” shall mean a period
beginning 90 days before the first day of the applicable Plan Year and ending
30 days before the first day of the applicable Plan Year; provided, however,
with respect to a Covered Employee who becomes eligible to participate in the
Plan during a given Plan Year in which the provisions of Section 3.4 are
applicable, the “Safe Harbor Notice Period” shall begin 90 days before the day
such Employee may first participate in the Plan and shall end on the day such
Employee may first participate in the Plan.

117



--------------------------------------------------------------------------------



 



  (c)   The Employer elects to treat the Plan as automatically satisfying the
nondiscrimination in amount of employer contribution requirements of
Section 401(a)(4) of the Code. Notwithstanding any provision of this Section 3.4
to the contrary, the Employer reserves the right to suspend future Safe Harbor
Matching Contributions at any time provided that the procedures for implementing
such suspension are consistent with Section 1.401(k)-3(g) of the Income Tax
Regulations.

3.5   Source of Employer Contributions

  (a)   The Employer shall make all contributions to the Plan without regard to
current or accumulated net profits. Notwithstanding the foregoing, for purposes
of Sections 401(a)(27) and 401(k) of the Code, the Plan shall continue to be
considered a profit sharing plan. Effective January 1, 2007, this Plan is also
intended to be a qualified Roth contribution program under Section 402A of the
Code. All Employer contributions shall be made in cash and shall be conditioned
on the deductibility of the contribution.     (b)   Any provision of the Plan to
the contrary notwithstanding, the total Employer contribution made with respect
to any Plan Year, when added to any other contributions made by the Employer to
a plan qualified under Section 401(a) of the Code, shall not exceed such amount
which is deductible for such Plan Year pursuant to Sections 404(a)(3) or
404(a)(7) of the Code. In any event, all contributions for a Plan Year shall be
paid within the regular or extended time for filing the Employer’s federal
income tax return for the fiscal year which includes the Plan Year end.

3.6   Investment of Employer Contributions       The Employer contributions made
on behalf of a Participant shall be invested by the Trustee in accordance with
the Participant’s election under Sections 5.3(a) and 5.4(a).   3.7   Recovery of
Contributions       Except as provided in this Section 3.7, the assets of the
Plan shall never inure to the benefit of an Employer or Affiliate and shall be
held for the exclusive purpose of providing benefits under the Plan and
defraying reasonable expenses of the Plan. However, no provision of this Plan
shall:

  (a)   Prohibit the return of a contribution to an Employer or a Participant
within one year after payment if such contribution was made by a mistake of
fact;     (b)   Prohibit the return of a contribution that is determined to be
nondeductible (to the extent disallowed as a deduction);

    provided, however, in the case of the return of a contribution which was
made as a result of a mistake of fact, the amount which shall be returned is the
excess of the amount contributed over the amount which would have been
contributed had the mistake of fact not occurred. Further, in the case of the
return of a contribution that is determined to be

118



--------------------------------------------------------------------------------



 



    nondeductible, and in the case of a contribution made as the result of a
mistake of fact, earnings attributable to the excess contribution may not be
returned, but losses attributable thereto must reduce the amount to be returned.
Further, in both such cases, if the withdrawal of the amount attributable to the
mistaken or nondeductible contribution would cause the balance of the account of
any Participant to be reduced to less than the balance which would have been in
the account had the mistaken or nondeductible amount not been contributed, then
the amount to be returned to the Employer will be limited so as to avoid such
reduction.

3.8   Other Provisions Relating to Employer Contributions   (a)   Except as
otherwise provided in accordance with procedures adopted by the Administrator
and communicated to applicable Participants, a Participant may as of any time:

  (i)   suspend the Elective Deferrals and/or Catch-Up Contributions being made
on his behalf; or     (ii)   increase or decrease the rate of Elective Deferrals
and/or Catch-Up Contributions made on his behalf or have such contributions
resumed after a period of suspension;     (iii)   change the allocation of the
Elective Deferrals made on his behalf from Tax Deferred Contributions to Roth
Elective Deferrals, or vice versa; or     (iv)   change the allocation of the
Catch-Up Contributions made on his behalf from Tax Deferred Catch-Up
Contributions to Roth Catch-Up Contributions, or vice versa.

      Such suspension or change in rate or allocation shall be effective as of
the first day of the pay period next following the date the Participant delivers
Notice of the same to the Administrator, provided such Notice is delivered to
the Administrator in such time as to allow the Administrator a reasonable period
within which to act on the election contained therein.         During any period
of suspension, regardless of the length of its duration, the Participant’s
Account shall be maintained in accordance with the procedure set forth in
Article Five.

(b)   In the event Safe Harbor Matching Contributions have been made with
respect to Elective Deferrals that are subsequently determined to fail to meet
the annual dollar limitation specified in Section 3.2(a) (and if such Excess
Deferrals are distributed pursuant to Section 3.2(b)), such Safe Harbor Matching
Contributions (and any income or loss attributable thereto determined in
accordance with regulations) shall be forfeited and applied to reduce future
Safe Harbor Matching Contributions.

119



--------------------------------------------------------------------------------



 



ARTICLE FOUR
ROLLOVER CONTRIBUTIONS

4.1   Rollover Contributions

  (a)   Under such rules and procedures as the Administrator may establish, any
Covered Employee may make a cash Rollover Contribution to this Plan of all or a
portion of the amount received by the Covered Employee in the form of an
eligible rollover distribution from an eligible retirement plan (as such terms
are defined in Section 6.4); provided, however, that the Plan shall not accept
(i) a rollover of after-tax employee contributions; (ii) a rollover from an
individual retirement account or annuity that is other than a conduit IRA, as
determined by the Administrator, or (iii) a rollover from such other source,
and/or under such circumstances, as the Administrator, in its discretion, shall
determine to be ineligible. Effective January 1, 2007, that portion of a
Rollover Contribution that is attributable to a designated Roth account under an
eligible retirement plan shall be accepted provided it meets the other
requirements of this section and is made as a direct rollover to a Roth Rollover
Account hereunder. Such Roth Rollover Contribution shall be subject to separate
accounting, including accounting for the amount of such contribution not
includable in income. Any portion of a Rollover Contribution that is not a Roth
Rollover Contribution and that is accepted by the Administrator shall be
allocated to a Rollover Account established on behalf of the Covered Employee.
No Rollover Contribution may be made to the Plan unless the Covered Employee had
demonstrated to the Administrator’s satisfaction that the contribution satisfied
the conditions for tax-free rollover treatment under the applicable provisions
of the Code.     (b)   In the event the Administrator has reasonably concluded
that an amount may be accepted by the Plan as a Rollover Contribution under
Section 4.1(a) but later determines that all or a portion of such amount fails
to satisfy the provisions of Section 4.1(a), the Administrator shall cause such
ineligible amount and related investment earnings to be distributed to the
Covered Employee (or, if applicable, beneficiary) as soon as administratively
feasible.

4.2   Vesting of Rollover Contributions       Amounts contributed under
Section 4.1 hereof shall at all times be 100% vested.

120



--------------------------------------------------------------------------------



 



ARTICLE FIVE
PARTICIPANT ACCOUNTS AND VALUATION OF FUNDS

5.1   Establishment of Participant Accounts

  (a)   There shall be established and maintained for each Participant a Total
Account. A Total Account may consist of the following accounts:

  (i)   a Tax Deferred Account;     (ii)   a Safe Harbor Matching Account;    
(iii)   an Employer Account;     (iv)   a Rollover Account;     (v)   a Tax
Deferred Catch-Up Account;     (vi)   for periods on and after January 1, 2007,
a Designated Roth Account;     (vii)   for periods on and after January 1, 2007,
a Roth Catch-Up Account; and     (viii)   for periods on and after January 1,
2007, a Roth Rollover Account.

  (b)   Within each of the accounts listed in Section 5.1(a) that are applicable
to a given Participant, separate records shall be kept of the portion, if any,
of each account invested in each investment fund or vehicle then offered under
the Plan. The Administrator may adopt rules, consistent with income tax
regulations, that designate certain accounts as constituting a separate contract
for purposes of Section 72 of the Code.

5.2   Procedure as of Each Valuation Date       As of each Valuation Date, each
Participant’s balance in his various accounts shall be adjusted in accordance
with the valuation procedure adopted by the Administrator.

5.3   Investment Elections

  (a)   When a Covered Employee submits his application to become a Participant,
he shall give Notice regarding the investment of contributions to be made on his
behalf under the Plan. Such Notice shall be provided to the Administrator or its
designee within such time and in accordance with such means as are designated by
the Administrator and communicated to Participants and Covered Employees.
Subject to such procedural rules as may be established by the Administrator from
time-to-time, such Notice shall specify, in 1% increments from 0% to 100%, the
percentage of each applicable contribution source which is to be invested in
each investment option then made available.

121



--------------------------------------------------------------------------------



 



      A Participant may change the investment elections made under this
Section 5.3(a) at any time by giving Notice to the Administrator or its designee
within such time and in accordance with such means as are designated by the
Administrator and communicated to Participants and Covered Employees. Such
Notice of change shall be subject to the procedural specifications set forth
above (and, if applicable, subject to the limitations set forth in Section 5.4)
and, except as may otherwise be provided in the Trust Agreement, shall be
effective with respect to contributions received by the Trustee (or otherwise
deposited into the Trust Fund) as of the Valuation Date on which the Notice is
received or as of the next following Valuation Date, in accordance with
procedures established by the Administrator, and communicated to Participants
and Covered Employees.

    A Covered Employee making a Rollover Contribution shall give Notice
regarding the investment of such contribution. Such Notice shall be delivered on
or prior to the date the Rollover Contribution is effective and shall specify,
in 1% increments from 0% to 100%, the percentage of the Rollover Contribution to
be invested in each investment option which is then made available for the
investment of Rollover Contributions.

(b)   Each Participant and beneficiary shall have the opportunity to change the
manner in which the Total Account maintained on his behalf under the Plan is
invested. Such opportunity shall be exercised by giving Notice to the
Administrator or its designee within such time and in accordance with such means
as are designated by the Administrator and communicated to Participants, Covered
Employees and affected beneficiaries. Subject to such procedural rules as may be
established by the Administrator from time-to-time, such Notice shall specify,
in a whole dollar amount or in 1% increments from 0% to 100%, the dollar amount,
or percentage, of the Total Account maintained on behalf of the Participant or
beneficiary which is to be invested in each investment option then made
available. Except as may otherwise be set forth in the Trust Agreement, such
Notice shall be effective as of the Valuation Date on which the Notice is
received by the Trustee or as of the next following Valuation Date, in
accordance with procedures established by the Administrator and communicated to
Participants, Covered Employees and affected beneficiaries. Notwithstanding any
provision of this paragraph (b) to the contrary, (i) the election under this
Section 5.3(b) shall be subject to any contractual limitations imposed on the
direct transfer of assets between given investment funds or such other
reasonable limitation on exchanges as may be agreed to between the Administrator
and the person or entity designated by the Administrator to perform
administrative services on behalf of the Plan (ii) the election under this
Section 5.3(b) shall be subject to any regulatory restrictions on transfers, as
determined by the Administrator, in its discretion, (iii) in no event shall any
portion of the Total Account maintained on behalf of a Participant or
beneficiary in the Erie Family Life Group Annuity Fund be transferred to any
other investment fund and (iv) in no event shall any portion of the Total
Account maintained on behalf of a Participant be transferred to the Erie
Indemnity Stock Fund.

  (c)   Any investment elections or changes in elections under this Section 5.3
may be limited or delayed by the Administrator or Trustee, if, in the judgment
of such party, giving immediate effect to such elections would adversely affect
the Total Account balances of a significant number of Participants.

122



--------------------------------------------------------------------------------



 



  (d)   In the event a Participant’s, Covered Employee’s or beneficiary’s
investment election under the Plan is incomplete, the Participant, Covered
Employee or beneficiary will be deemed to have chosen to invest in such default
fund as is set forth in the Trust Agreement or as otherwise determined by the
Administrator.     (e)   Any investment election or deemed investment election
under the Plan shall remain in effect until changed by an election under this
Section.     (f)   Each Participant, Covered Employee and beneficiary is solely
responsible for the selection of his investment option. The Trustee, the
Administrator, the Employer, and the directors, officers, supervisors and other
employees of the Employer are not empowered to advise a Participant, Covered
Employee or beneficiary as to the manner in which any portion of his Total
Account shall be invested. The fact that an investment option is available under
the Plan shall not be construed as a recommendation for investment in that
investment option.

5.4   Erie Indemnity Stock Fund       The provisions of this Section shall
become applicable to the extent to which Participants’ and beneficiaries’
Employer Accounts and/or Safe Harbor Matching Accounts under the Plan are
invested in the Erie Indemnity Stock Fund.

(a)   The Administrator shall make available under the Plan an investment fund
which shall consist exclusively of Erie Indemnity Stock; provided, however, that
in the discretion of the Trustee, within guidelines set by the Administrator, a
portion of such fund may be held in short-term interest-bearing investments or
cash pending purchase of Erie Indemnity Stock and to provide sufficient
liquidity for exchanges out of the fund, withdrawals and loans. Such investment
fund shall be referred to as the “Erie Indemnity Stock Fund”. Except as
otherwise provided in this Section 5.4, a Participant shall be permitted to
invest all or a portion of the Safe Harbor Matching Contributions, made on his
behalf in the Erie Indemnity Stock Fund in accordance with the provisions of
Section 5.3. A Participant shall not be permitted to invest any portion of the
Elective Deferrals or Catch-Up Contributions made on his behalf in the Erie
Indemnity Stock Fund nor shall any Participant or Covered Employee be permitted
to invest any portion of a Rollover Contribution in the Erie Indemnity Stock
Fund. No Participant, Covered Employee or beneficiary may transfer any portion
of the Total Account maintained on his behalf to the Erie Indemnity Stock Fund.
For purposes of implementing Participant investment elections under Section 5.3,
or a Participant’s or beneficiary’s distribution election under Section 6.3, the
Trustee may, in its discretion, purchase or sell Erie Indemnity Stock on the
open market or by privately-negotiated transaction; provided however, that any
such purchase or sale shall be made only in exchange for fair market value as
determined by the Trustee and, provided further that, no commission shall be
charged to or paid by the Plan with respect to any purchase or sale of Erie
Indemnity Stock between the Plan and a party in interest (as defined in
Section 3(14) of ERISA). Any distributions, dividends or other income received
by the Trustee with respect to the Erie Indemnity Stock Fund shall be reinvested
by the Trustee in the Erie Indemnity Stock Fund.

123



--------------------------------------------------------------------------------



 



(b)   The restrictions contained in this paragraph (b) shall apply to that
portion of the Employer Accounts and/or Safe Harbor Matching Accounts maintained
on behalf of Participants or beneficiaries which are invested in the Erie
Indemnity Stock Fund and, if and to the extent necessary, any election made by a
Participant or beneficiary under the Plan shall be deemed modified to be
consistent with this paragraph (b).

      Notwithstanding the provisions of Section 5.4 and Articles Seven and
Fourteen:

  (i)   No Participant or beneficiary shall, on the basis of material nonpublic
information with respect to the Company or its affiliates, make an election
permitted by that Section or those Articles if (1) such election would result in
an exchange into or out of, loans from, withdrawals from, or an increase or
decrease in the amount of contributions to the Erie Indemnity Stock Fund, and
(2) the transaction resulting from such election is prohibited by Rule 10b-5.  
  (ii)   No officer shall make an election permitted by that Section or those
Articles if such election would result in a transaction involving the Erie
Indemnity Stock Fund which is not an exempt transaction pursuant to Rule 16b-3.

      For purposes of this paragraph (b), the terms “Rule 10b-5” and Rule 16b-3”
shall mean the rules, as amended, having those designations promulgated by the
United States Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, and the terms “affiliate” and “officer” shall
have the meanings set forth in Rule 12b-2 and Rule 16a-1(f), respectively, both
as so promulgated and amended.

5.5   Temporary Suspension of Certain Administrative Activities       In the
event of a change in the investment options available under the Plan, a change
in vendors providing services to the Plan, or a change in the Plan’s
administrative procedures, the Administrator may establish procedures for
temporarily suspending certain activities under the plan, as the Administrator
may determine are necessary or appropriate, in its discretion. Such temporary
suspension shall be conditioned upon any notification to Participants required
by law. The activities that may be suspended include, but are not limited,
changes in Elective Deferrals Rollover Contributions, investment elections or
transfers, distributions, in-service withdrawals and loans.

124



--------------------------------------------------------------------------------



 



ARTICLE SIX
VESTING & DISTRIBUTIONS

6.1   Vesting       A Participant shall be fully vested in all contributions
made and investment earnings credited under the provisions of the Plan.   6.2  
Distributions Upon Retirement or Other Termination of Employment

  (a)   Subject to the provisions of paragraph (b) below, upon the termination
of a Participant’s employment with the Company and Affiliates for any reason,
the Participant (or, if the Participant is deceased, his beneficiary) shall be
paid the entire vested Total Account maintained on behalf of the Participant as
provided in subparagraph (i), (ii) or (iii) below:

  (i)   If the vested Total Account exceeds $3,500 as of the determination date
chosen by the Administrator or its designee, the Participant (or beneficiary)
may elect, in such manner as provided by the Administrator or its designee, to
either take or commence an immediate distribution of such vested Total Account
in a form permitted under Section 6.3 or to defer receipt of the same until a
later date, but not beyond the end of the calendar year in which the Participant
attains age 70-1/2 and not beyond such other required commencement date under
Section 401(a)(9) of the Code. The failure of any terminated Participant (or
terminated Participant’s beneficiary) to make an election with respect to a
vested Total Account in excess of the $3,500 threshold shall be deemed an
election by the Participant (or beneficiary) to defer receipt of such vested
Total Account. A Participant or beneficiary who elects (or is deemed to have
elected) to defer receipt of the vested Total Account may request a distribution
of the vested Total Account in a form permitted under Section 6.3 at a
subsequent date permitted under Section 401(a)(9) of the Code. Pending
distribution of his Total Account, such Participant or beneficiary shall be
permitted to change the manner in which such Total Account is invested in
accordance with Section 5.3(b).     (ii)   If the vested Total Account does not
exceed $3,500 as of the determination date chosen by the Administrator or its
designee and such determination date precedes January 1, 2007, such vested Total
Account shall be paid in a lump sum to the Participant or beneficiary. Such
payment shall be made as soon as practicable following the Participant’s (or
beneficiary’s) election to take payment in cash or as a direct rollover and
shall be made in accordance with such election. If a Participant fails to make
an affirmative election to receive cash or make a direct rollover within 60 days
of being apprised of his distribution options, distribution of the lump sum
shall be made as a direct rollover to an individual retirement account selected
by the Administrator unless the vested Total Account as of the determination
date is $1,000 or less, in which case distribution of the lump sum shall be made
to the Participant in cash. If a beneficiary fails to make an affirmative
election to receive cash or, if eligible,

125



--------------------------------------------------------------------------------



 



      make a direct rollover within 60 days of being apprised of his
distribution options, distribution of the lump sum shall be made to the
beneficiary in cash.     (iii)   If the vested Total Account does not exceed
$3,500 as of the determination date chosen by the Administrator or its designee
and such determination date is on or after January 1, 2007, such vested Total
Account shall be paid in a lump sum to the Participant (or beneficiary) on the
conditions that the Participant (or beneficiary) is alive as of the applicable
payment date and, except as otherwise provided in this subparagraph (iii), that
the Participant (or beneficiary) affirmatively elects payment in cash or as a
direct rollover. If the vested Total Account maintained on behalf of the
Participant (or beneficiary) does not exceed $1,000 as of the applicable
determination date and the Participant (or beneficiary) fails to make an
affirmative election to receive cash or make a direct rollover within 60 days of
being apprised of his distribution options, the Plan shall pay such vested Total
Account to the Participant (or Beneficiary) as a lump sum in cash.     (iv)  
For purposes of this Section 6.2(a), the value of a vested Total Account shall
be determined with regard to that portion, if any, that is attributable to a
Rollover Contribution (and earnings allocated thereon).

  (b)   The Administrator or its designee shall notify a Participant or
beneficiary of his election right under Section 6.2(a) and, in the case of a
Participant who may defer payment of the vested portion of his Total Account in
accordance with Section 6.2(a), of his right to defer payment. Such notification
shall be provided to the Participant or beneficiary not less than 30 days and
not more than 90 days before payment is made; provided however, that a
Participant or beneficiary may affirmatively elect to be paid the vested Total
Account being maintained on his behalf within 30 days after the Participant or
beneficiary received the notice described in this Section 6.2(b).     (c)   A
Participant who returns to employment with the Employer on a full or part-time
basis prior to distribution of his vested Total Account under paragraph (a)
shall be deemed to have cancelled his distribution election as of his date of
reemployment.     (d)   All payments made pursuant to this Article Six shall be
based on the Participant’s vested Total Account balance on the Valuation Date as
of which payment is made. Payment shall be made from the accounts comprising the
Participant’s (or beneficiary’s) Total Account and from the investment funds in
which such Total Account is invested in such order of priority as the
Administrator, pursuant to a uniform and nondiscriminatory policy, shall direct.

6.3   Payment of Amounts Distributed

  (a)   Distributions to a Participant or beneficiary may be paid in the form
of:

  (i)   a lump sum;

126



--------------------------------------------------------------------------------



 



  (ii)   monthly, quarterly or annual installments that will provide a fixed
amount per pay period; or     (iii)   monthly, quarterly or annual installments
that will provide substantially equal payments over a fixed period that is not
in excess of the lesser of fifteen (15) years or the recipient’s life
expectancy, as determined by the Administrator as of the date the payments
begin.

      A Participant or beneficiary who has elected payment in an installment
form under Section 6.3(a)(ii) or (iii) may elect, at some future date, to have
the balance of the vested Total Account maintained on his behalf paid in the
form of a lump sum. Except as provided in the preceding sentence, a Participant
or beneficiary may not change his elected form of distribution following the
date Plan payments begin. A Participant who returns to employment with the
Employer on a full or part-time basis following commencement of an installment
form of distribution shall be deemed to have cancelled his distribution election
as of his date of reemployment. In no event may distributions from the Plan be
made in the form of an annuity.     (b)   A distributee who is receiving payment
in the form of a lump sum shall elect to have that portion of his Employer
Account and Safe Harbor Matching Account which is invested in the Erie Indemnity
Stock Fund paid either (i) in whole units of Erie Indemnity Stock (with
fractional units being distributed in cash) or (ii) in cash. The election of a
Participant or beneficiary under this Section 6.3(b) shall be made in connection
with the Participant’s or beneficiary’s lumps sum election under Section 6.2. In
the event distribution is made in the form of installments or is made in the
form of a lump sum, but such lump sum is paid in the absence of a Participant’s
or beneficiary’s distribution election, that portion of an Employer Account and
Safe Harbor Matching Account which is invested in the Erie Indemnity Stock Fund
at the time of distribution shall be paid in cash.     (c)   Notwithstanding any
inconsistent provision of the Plan and effective January 1, 2003, all
distributions under the Plan shall be made in accordance with Code Section
401(a)(9), including the incidental death benefit requirement of Code Section
401(a)(9)(G), and Treasury Regulations Sections 1.401(a)(9)-1 through
1.401(a)(9)-9. Specifically, distribution of the Participant’s interest shall:

  (i)   be completed no later than the required beginning date; or     (ii)  
commence not later than the required beginning date with distribution to the
Participant made over the life of the Participant or joint lives of the
Participant and a designated beneficiary or a period not longer than the life of
the Participant or joint lives of the Participant and a designated beneficiary.

      For purposes of this Section 6.3. “required beginning date” shall mean
April 1 of the calendar year following the later of the calendar year in which
the Participant attains age 701/2 or the calendar year in which the Participant
terminates employment or retires; provided, however, if the Participant is a
five-percent owner (as defined in Code Section 416), the required beginning date
shall be April

127



--------------------------------------------------------------------------------



 



  1 of the calendar year following the calendar year in which the Participant
attains age 701/2, regardless of the date that the five-percent owner terminates
employment or retires.         Notwithstanding the foregoing, unless the
Participant elects otherwise, distribution of benefits under Section 6.2 will
begin no later than the 60th day after the latest of the close of the Plan Year
in which:

  (i)   the Participant attains age 65;     (ii)   occurs the fifth anniversary
of the Plan Year in which the Participant commenced participant in the Plan; or
    (iii)   the Participant terminated employment with the Company and
Affiliates.

  (d)   In the event that a Participant dies prior to the date that distribution
commences:

  (i)   any portion of the Participant’s interest that is not payable to a
designated beneficiary shall be distributed not later than the end of the
calendar year which includes the fifth anniversary of the date of the
Participant’s death; and     (ii)   any portion of the Participant’s interest
that is payable to a designated beneficiary shall be distributed in accordance
with subsection (i) above or over the life of the designated beneficiary (or
over a period not extending beyond the life expectancy of the beneficiary),
commencing not later than the end of the calendar year following the calendar
year of the Participant’s death or, if the beneficiary is the Participant’s
surviving spouse, commencing not later than the last day of the later of the
calendar year in which the Participant would have attained age 701/2, or the
calendar year following the calendar year which includes the date of the
Participant’s death.

  (e)   In the event a Participant dies after distribution of his interest has
begun, but prior to distribution of his entire interest, the remaining portion
of such interest shall be distributed, at the election of the Participant’s
beneficiary, in a lump sum or in a method that is at least as rapid as the
method being used at the date of the Participant’s death.

6.4   Direct Rollovers

  (a)   A distributee may elect, subject to provisions adopted by the
Administrator which shall be consistent with income tax regulations, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. The
Administrator shall notify a distributee of his right to elect a direct
rollover; such notice shall be furnished to the distributee between 30 days and
90 days prior to the date as of which the distributee is to receive a
distribution from the Plan, provided that the distributee may affirmatively

128



--------------------------------------------------------------------------------



 



      elect a distribution or direct rollover to occur within 30 days after the
furnishing of such notice.     (b)   Definitions.

  (i)   Eligible Rollover Distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of 10 years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); and that portion of a hardship withdrawal
that is attributable to Elective Deferrals. A portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax employee contributions or Roth Elective Deferrals which
are not includible in gross income.     (ii)   Eligible Retirement Plan: An
eligible retirement plan is an individual retirement account described in Code
Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), an annuity
contract described in Code Section 403(b), an eligible plan under Code Section
457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or a political subdivision of a state and
which agrees to separately account for amounts transferred, or a qualified trust
described in Code Section 401(a), that accepts the distributee’s eligible
rollover distribution. However, in the case of an eligible rollover
distribution: (A) that includes after-tax employee contributions, an eligible
retirement plan is an individual retirement account or annuity described in Code
Section 408(a) or (b), or a qualified defined contribution plan described in
Code Sections 401(a) or 403(a) that agrees to separately account for such
eligible rollover distributions, including separately accounting for the portion
of such distribution which is includible in gross income and the portion of such
distribution which is not so includible, (B) that includes a Designated Roth
Account, an eligible retirement plan is an individual retirement plan described
in Code Section 408A or a qualified defined contribution plan described in Code
Section 401(a) that agrees to separately account for such eligible rollover
distribution, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is part not so includible.     (iii)   Distributee: A
distributee includes an Employee or former Employee. In addition, the Employee’s
or former Employee’s surviving spouse and the Employee’s or former Employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in

129



--------------------------------------------------------------------------------



 



      Code Section 414(p), are distributees with regard to the interest of the
spouse or former spouse.     (iv)   Direct Rollover: A direct rollover is a
payment by the Plan to the eligible retirement plan specified by the
distributee.

ARTICLE SEVEN
WITHDRAWALS

7.1   Withdrawals Generally       A Participant actively employed with the
Company or an Affiliate and a Participant on a disability leave of absence
(collectively herein referred to in this Article as an “Eligible Applicant”) may
make written application to the Administrator for withdrawal of a portion of his
account balance without terminating his employment, but only in such amounts and
under such conditions as specified in this Article Seven. All such applications
for a withdrawal made by an Eligible Applicant shall be approved or denied by
the Administrator in accordance with a uniform, non-discriminatory policy and
such action by the Administrator shall be final.   7.2   Hardship Withdrawal    
  Upon proper written application of an Eligible Applicant in such form as the
Administrator may specify, the Administrator may permit the Eligible Applicant
to withdraw in cash the portion of the balance of his Total Account representing
his Rollover Account (if applicable), his Roth Rollover Account (if applicable),
his Employer Account and his Elective Deferrals and Catch-Up Contributions
without earnings thereon, provided that the reason for such withdrawal is to
enable the Eligible Applicant to meet unusual or special situations in his
financial affairs resulting in immediate and heavy financial needs of the
Eligible Applicant and, provided further, that the Administrator must be
satisfied that any withdrawal hereunder is not in excess of the amount necessary
to meet the immediate and heavy financial need and is not available from other
resources of the Eligible Applicant. The amount available for withdrawal shall
be based on the balances of the applicable accounts (and the Elective Deferrals
made) on the Valuation Date as of which payment is made. Amounts required to
meet the following items are deemed to be for immediate and heavy financial
needs:

  (a)   payments necessary to prevent the eviction of the Eligible Applicant
from, or foreclosure of the mortgage on, his principal residence;     (b)  
expenses for medical care described in Code Section 213(d) incurred by the
Eligible Applicant, his spouse, his children, or his dependents as defined in
Code Section 152, or necessary for these persons to obtain medical care
described in Section 213(d) of the Code;     (c)   costs directly related to the
purchase of an Eligible Applicant’s principal residence;

130



--------------------------------------------------------------------------------



 



  (d)   payment of tuition, related educational fees and room and board
expenses, for the next 12 months of post-secondary education for the Eligible
Applicant, his spouse, his children, or his dependents (as defined in Code
Section 152 and, for taxable years beginning on or after January 1, 2005,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); or     (e)  
payments for burial or funeral expenses for the Eligible Applicant’s deceased
parent, his spouse, his children, or his dependents as defined in Code
Section 152, without regard to Code Section 152(d)(1)(B) of the Code; or     (f)
  expenses for the repair of damage to the Eligible Applicant’s principal
residence that would qualify for a casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

7.3   Safe Harbor Distribution       A distribution shall be deemed necessary to
satisfy an immediate and heavy financial need of an Eligible Applicant if all of
the following requirements are satisfied:

  (a)   the distribution is not in excess of the amount of the immediate and
heavy financial need of the Eligible Applicant including any amounts necessary
to pay any federal, state or local income taxes or penalties reasonably
anticipated to result from such distribution;     (b)   the Eligible Applicant
has obtained all other forms of distribution and nontaxable loans currently
available from all plans maintained by an Employer; and     (c)   the Eligible
Applicant shall be suspended from making Elective Deferrals to the Plan until
the first day of the pay period occurring six full months from the effective
date of the withdrawal.

7.4   Hardship Withdrawal Priority

  (a)   A withdrawal pursuant to this Article Seven shall be made from the Total
Account maintained on behalf of an Eligible Applicant in the order of priority
set forth in this Section 7.4. That portion of a Eligible Applicant’s Total
Account which is of a lower priority shall be withdrawn only after those
portions of the Total Account which are of higher priority have been completely
withdrawn:

  (i)   Designated Roth Account (excluding earnings);     (ii)   Roth Catch-Up
Account (excluding earnings);     (iii)   Roth Rollover Account;     (iv)  
Rollover Account;     (v)   Employer Account;

131



--------------------------------------------------------------------------------



 



  (vi)   Tax-Deferred Catch-Up Account (excluding earnings); and     (vii)  
Tax-Deferred Account (excluding earnings).

      In no event shall a hardship withdrawal be taken from the Safe Harbor
Matching Account maintained on behalf of an Eligible Applicant.     (b)  
Subsequent to the determination under paragraph (a), withdrawals shall be made
out of those investment options in which the applicable account is invested
according to the withdrawal hierarchy designated by the Administrator and
communicated to Participants.

7.5   Modifications to Hardship Withdrawal Standards       The Company shall
have full discretionary authority to modify the provisions of Sections 7.2, 7.3
and 7.4 provided that any modifications shall be evidenced by a writing approved
by the Plan Administrator, shall be consistently applied to all pending and
future applications as of the date of the modification and shall not operate so
as to reduce or eliminate any benefit protected under Section 411(d)(6) of the
Code that has accrued as of the date of modifications.

132



--------------------------------------------------------------------------------



 



ARTICLE EIGHT
THE TRUST FUND

8.1   Trust Agreement       The Company has entered into a Trust Agreement for
the purpose of holding assets of the Trust Fund other than assets attributable
to amounts invested in a group annuity contract provided by the Erie Family Life
Insurance Company. The Trust Agreement provides, among other things, that all
funds received by the Trustee thereunder shall be held, administered, invested
and distributed by the Trustee, and that no part of the corpus or income of the
Trust Fund held by the Trustee shall be used for, or diverted to, purposes other
than for the exclusive benefit of Participants or their beneficiaries. The
Administrator, subject to approval of the Board, may remove such Trustee or any
successor Trustee, and any Trustee or any successor Trustee may resign. Upon
removal or resignation of a Trustee, the Administrator shall appoint a successor
Trustee, which appointment shall be subject to approval of the Board.       The
Administrator shall have authority to direct that there shall be more than one
Trustee under the Trust Agreement and to determine the portion of the assets
under the Trust Agreement to be held by each such Trustee. Such action shall be
subject to approval of the Board. If such action is taken, the Administrator
shall designate the additional Trustee or Trustees, and each Trustee shall hold
and invest and keep records with respect to the portion of such assets held by
it.       The Board may, from time-to-time, designate another person to carry
out any of its responsibilities under this Section 8.1. The person so designated
will have full authority, or such limited authority as the Board may specify, to
take such actions as are necessary or appropriate to carry out the duties
delegated by the Board.   8.2   Appointment of Independent Accountants       The
Company may select a firm of independent public accountants to examine and
report on the financial position and the results of the operations of the Trust
Fund created under the Plan, at such times as it deems proper and/or necessary.
  8.3   Appointment of Investment Manager       The Administrator may select an
independent investment manager to invest the portion of the Trust Fund in each
of the various funds. Such investment manager shall be either registered as an
investment manager under the Investment Adviser’s Act of 1940, a bank, a mutual
fund or an insurance company, and as required by the Administrator, shall
acknowledge in writing that he is a fiduciary with respect to the Plan.   8.4  
Role of Administrator in Operation of the Trust Fund       The Administrator
shall perform such duties relating to the operation of the Trust Fund as the
Board delegates to it and shall perform the duties specified in this
Section 8.4.

133



--------------------------------------------------------------------------------



 



    The Administrator shall have the following responsibilities:

  (a)   to appoint and remove Trustees, subject to approval of the Board;    
(b)   to appoint investment and fund managers;     (c)   to allocate the duties
and procedures for the Trustee and investment fund managers;     (d)   to select
investment funds or other investments to offer under the Plan;     (e)   to
establish an investment philosophy and goals for each of the investment and fund
managers;     (f)   to monitor the Trustee with respect to servicing the Trust
Fund in a fiduciary capacity; and     (g)   to monitor the investment and fund
managers including, without limitation, their investment philosophies, goals,
and rates of return.

    The Administrator may, from time-to-time, designate another person to carry
out any of the Administrator’s responsibilities under this Section 8.4. The
person so designated will have full authority, or such limited authority as the
Administrator may specify, to take such actions as are necessary or appropriate
to carry out the duties delegated by the Administrator   8.5   Voting of Erie
Indemnity Stock

  (a)   Each Participant or beneficiary who has an Employer Account or Safe
Harbor Matching Account maintained under the Plan on his behalf with an
investment in the Erie Indemnity Stock Fund shall have the powers and
responsibilities set forth in this Section 8.5.     (b)   Prior to each meeting
of the Class A shareholders of the Company during which a vote of Class A shares
is to be taken, the Company shall cause to be sent to each person described in
Section 8.5(a), a copy of the proxy solicitation material for such meeting,
together with a form requesting confidential voting instructions for the voting
of Erie Indemnity Stock held in the Erie Indemnity Stock Fund in proportion to
the number of shares or units of the Erie Indemnity Stock Fund held by such a
person’s Employer Account. Upon receipt of such a person’s instructions, the
Trustee shall then vote in person, or by proxy, such Erie Indemnity Stock as so
instructed.     (c)   Instructions received from the persons described in
Section 8.5(a) by the Trustee regarding the voting of Erie Indemnity Stock held
in the Erie Indemnity Stock Fund shall be held in strictest confidence and shall
not be divulged to any other person, including directors, officers or employees
of the Company, or any Affiliate, except as otherwise required by law.

134



--------------------------------------------------------------------------------



 



  (d)   Except as otherwise set forth in the Trust Agreement, the Trustee shall
vote Erie Indemnity Stock which represents those shares or units of the Erie
Indemnity Stock Fund for which the Trustee does not receive affirmative
direction from Participants and beneficiaries in the same proportion as the
Trustee votes those shares of Erie Indemnity Stock held in the Erie Indemnity
Stock Fund for which it has received voting instructions.

135



--------------------------------------------------------------------------------



 



ARTICLE NINE
ADMINISTRATION OF THE PLAN

9.1   The Administrator       The Plan shall be administered by a Plan
Administrator who shall serve at the pleasure of the Board. The Board has
appointed the Company’s Senior Vice President, Treasurer and Chief Investment
Officer to serve as Administrator. The Administrator may resign by delivering
his written resignation to the Board. In the event of the death, resignation or
removal of the Administrator, the Board shall fill the vacancy. In making the
appointment, the Board shall not be limited to any particular person or group,
and nothing herein contained shall be construed to prevent any Participant,
director, officer, employee or shareholder of the Employers from serving as the
Administrator. The Administrator will not be compensated from the Trust Fund for
services performed in such capacity, but the Company will reimburse such
individual for expenses reasonably incurred by him in such capacity. The
Administrator shall be the “named fiduciary” for purposes of ERISA; provided,
however, that Participants and beneficiaries with Employer Accounts under the
Plan shall be considered “named fiduciaries” solely to the extent of those
fiduciary duties and responsibilities which are directly related to the exercise
of voting rights with respect to Plan interests invested in the Erie Indemnity
Stock Fund (and not to other aspects of Plan operation and/or administration).  
    Appointment by the Board shall be evidenced by a certified copy of the
resolution of the Board making such appointment, and copies of such certified
resolution shall be delivered to the Trustee and to such other persons as may
require such notice.   9.2   Powers of Administrator       The Administrator
will have full power to administer the Plan in all of its details, subject,
however, to the requirements of ERISA. This power shall include having the sole
and absolute discretion to interpret and apply the provisions of the Plan, to
determine the rights and status hereunder of any individual, to decide disputes
arising under the Plan, and to make any determinations and findings of fact with
respect to benefits payable hereunder and the persons entitled thereto as may be
required for any purpose under the Plan. Without limiting the generality of the
above, the Administrator is hereby granted the following authority which it
shall discharge in its sole and absolute discretion in accordance with Plan
provisions as interpreted by the Administrator:

  (a)   To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan, including the modification
of the claims procedure under Article Ten in accordance with any regulations
issued under Section 503 of ERISA.     (b)   To interpret the Plan.     (c)   To
decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan, his period of participation and/or service under the
Plan, his date of birth, the value of the Total Account, or any part thereof,
maintained on

136



--------------------------------------------------------------------------------



 



      behalf of the person and the rights of any person to receive a
distribution from the Plan and the amount of such distribution.     (d)   To
determine the character and amount of Tax Deferred Contributions, Roth Elective
Deferrals, Tax Deferred Catch-Up Contributions, Roth Catch-Up Contributions and
Safe Harbor Matching Contributions to be made on behalf of any Participant in
accordance with the provisions of the Plan.     (e)   To identify the proper
payee of any portion of a Total Account, to authorize the payment of Plan
benefits and to direct cessation of benefit payments.     (f)   To appoint,
employ or engage such other agents, counsel, accountants, consultants and
actuaries as may be required to assist in administering the Plan.     (g)   To
establish procedures to determine whether a domestic relations order is a
qualified domestic relations order within the meaning of Section 414(p) of the
Code, to determine under such procedures whether a domestic relations order is a
qualified domestic relations order and whether a putative alternate payee
otherwise qualifies for benefits hereunder, to inform the parties to the order
as to the effect of the order, and to direct the Trustee to hold in escrow or
pay any amounts so directed to be held or paid by the order.     (h)   To obtain
from the Employers, Employees, Participants, spouses and beneficiaries such
information as shall be necessary for the proper administration of the Plan.    
(i)   To perform all reporting and disclosure requirements imposed upon the Plan
by ERISA, the Code or any other lawful authority.     (j)   To ensure that
procedures are established which are sufficient to safeguard the confidentiality
of information relating to the purchase, holding, and sale of Erie Indemnity
Stock held in the Erie Indemnity Stock Fund and the exercise of shareholder
rights with respect to Erie Indemnity Stock held in the Erie Indemnity Stock
Fund and to ensure such procedures are being followed.     (k)   To appoint and
remove an independent fiduciary for the purpose of carrying-out activities
relating to any situations which the Administrator determines involves an
unreasonable potential for undue Employer influence with regard to the direct or
indirect exercise of shareholder rights with respect to Erie Indemnity Stock
holdings in the Erie Indemnity Stock Fund.     (l)   To take such steps as it,
in its discretion, considers necessary and/or appropriate to remedy an inequity
under the Plan that results from incorrect information received or communicated
or as the consequence of administrative error.     (m)   To correct any defect,
reconcile any inconsistency or supply any omission under the Plan.     (n)   To
delegate its powers and duties to others in accordance with Section 9.3.

137



--------------------------------------------------------------------------------



 



  (o)   To exercise such other authority and responsibility as is specifically
assigned to it under the terms of the Plan and to perform any other acts
necessary to the performance of its powers and duties.     (p)   To determine if
and when Participants and beneficiaries must be notified of any temporary
suspension, limitation or restriction of their ability to execute various
transactions under the Plan (including any notice required by Section 101(i) of
ERISA) and to determine the content and method of distribution of any such
notification.

    The Administrator at its discretion may either request the Company or direct
the Fund to pay for any or all services rendered by the Trustee, any investment
manager, and by persons appointed, employed or engaged under Section 9.2(f) or
under the terms of the Trust Agreement.       The Administrator’s
interpretations, decisions, computations and determinations under this
Section 9.2 which are made in good faith will be final and conclusive upon the
Employers, all Participants and all other persons concerned. Any action taken by
the Administrator with respect to the rights or benefits of any person under the
Plan shall be revocable by the Administrator as to payments or distributions not
theretofore made, pursuant to such action, from the Trust Fund; and appropriate
adjustments may be made in future payments or distributions to a Participant or
beneficiary to offset any excess payment or underpayment previously made to such
Participant or beneficiary from the Trust Fund. No ruling or decision of the
Administrator in any one case shall create a basis for a retroactive adjustment
in any other case prior to the date of a written filing of each specific claim.
  9.3   Delegation of Duties       The Administrator may, from time to time,
designate any person to carry out any of the responsibilities of the
Administrator. The person so designated will have full authority, or such
limited authority as the Administrator may specify, to take such actions as are
necessary or appropriate to carry out the duties delegated by the Administrator.
  9.4   Conclusiveness of Various Documents       The Administrator and the
Company and its directors and officers will be entitled to rely upon all tables,
valuations, certificates and reports furnished by any actuary, accountant,
counsel or other expert appointed, employed or engaged by the Administrator or
the Company.   9.5   Actions to be Uniform       Any discretionary actions to be
taken under the Plan by the Administrator will be nondiscriminatory and uniform
with respect to all persons similarly situated.   9.6   Liability and
Indemnification

138



--------------------------------------------------------------------------------



 



    To the full extent allowed by law, the Administrator shall not incur any
liability to any Participant or beneficiary, or to any other person, by reason
of any act or failure to act on the part of the Administrator if such act or
omission is not the result of the Administrator’s gross negligence, willful
misconduct or exercise of bad faith. To the full extent allowed by law, the
Company agrees to indemnify the Administrator against all liability and expenses
(including reasonable attorney’s fees and other reasonable expenses) occasioned
by any act or omission to act if such act or omission is not the result of the
Administrator’s gross negligence, willful misconduct or exercise of bad faith.
Neither this Section 9.6 nor any other provision of this Plan shall be applied
to invalidate, modify, or limit in any respect any contract, agreement, or
arrangement for indemnifying or insuring the Administrator against, or otherwise
limiting, such liability or expense, or for settlement of such liability, to the
extent such contract, agreement, or arrangement is not precluded by the terms of
Section 410 of ERISA.

139



--------------------------------------------------------------------------------



 



ARTICLE TEN
CLAIMS PROCEDURE

10.1   Claims Review Procedure       The Administrator shall be responsible for
the claims procedure under the Plan. An application for a distribution,
withdrawal or loan under the Plan shall be considered a claim for purposes of
this Article Ten.   10.2   Original Claim       In the event a claim of any
Participant, beneficiary, alternate payee, or other person (hereinafter referred
to in this Section as the “Claimant”) for a benefit is partially or completely
denied, the Administrator shall give, within ninety (90) days after receipt of
the claim (or if special circumstances, made known to the Claimant, require an
extension of time for processing the claim, within one hundred eighty (180) days
after receipt of the claim), written notice of such denial to the Claimant. Such
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reason or reasons for the denial (with reference to pertinent Plan
provisions upon which the denial is based); an explanation of additional
material or information, if any, necessary for the Claimant to perfect the
claim; a statement of why the material or information is necessary; a statement
of the Claimant’s right to bring a civil action under Section 502(a) of ERISA;
and an explanation of the Plan’s claims review procedure, including the time
limits applicable to such procedure   10.3   Review of Denied Claim

  (a)   A Claimant whose claim is partially or completely denied shall have the
right to request a full and fair review of the denial by a written request
delivered to the Administrator within sixty (60) days of receipt of the written
notice of claim denial, or within such longer time as the Administrator, under
uniform rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.     (b)   The Administrator, within sixty (60) days after the
request for review, or in special circumstances, such as where the Administrator
in its sole discretion holds a hearing, within one hundred twenty (120) days of
the request for review, will submit its decision in writing. Such decision shall
take into account all comments, documents, records and other information
properly submitted by the Claimant, whether or not such information was
considered in the original claim determination. The decision on review will be
binding on all parties, will be

140



--------------------------------------------------------------------------------



 



      written in a manner calculated to be understood by the Claimant, will
contain specific reasons for the decision and specific references to the
pertinent Plan provisions upon which the decision is based, will indicate that
the Claimant may review, upon request and free of charge, all documents, records
or other information relevant to the claim and will contain a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA.     (c)
  If a Claimant fails to file a claim or request for review in the manner and in
accordance with the time limitations specified herein, such claim or request for
review shall be waived, and the Claimant shall thereafter be barred from again
asserting such claim.

10.4   Determination by the Administrator Conclusive       The Administrator’s
determination of factual matters relating to Participants, beneficiaries and
alternate payees shall be conclusive. The Administrator and the Company and its
respective officers and directors shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by any accountant for the Plan,
the Trustee or any investment managers and upon opinions given by any legal
counsel for the Plan insofar as such reliance is consistent with ERISA. The
Trustee and other service providers may act and rely upon all information
reported to them by the Administrator and/or the Company and need not inquire
into the accuracy thereof nor shall be charged with any notice to the contrary.

141



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN
MISCELLANEOUS

11.1   Non-Alienation of Benefits

  (a)   Except as provided in Section 11.1(b) or 11.1(c), no benefit payable
under the Plan shall be subject in any manner to anticipation, sale, transfer,
assignment, pledge, encumbrance, security interest or charge, and any action by
way of anticipating, alienating, selling, transferring, assigning, pledging,
encumbering, charging or granting a security interest in the same shall be void
and of no effect; nor shall any such benefit be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefit.     (b)   Section 11.1(a) shall not apply to the
creation, assignment, or recognition of a right to any benefit payable pursuant
to a Qualified Domestic Relations Order. The Administrator shall establish
reasonable procedures to determine the status of domestic relations orders and
to administer distributions under such orders which are deemed to be Qualified
Domestic Relations Orders. Such procedures shall be in writing and shall comply
with the provisions of Section 414(p) of the Code. To the extent that, because
of a Qualified Domestic Relations Order, more than one individual is to be
treated as a surviving spouse, the total amount payable from the Plan as a
result of the death of a Participant shall not exceed the amount that would be
payable from the Plan if there were only one surviving spouse.     (c)  
Notwithstanding the provisions of Section 11.1(a), the Plan may offset any
portion of the Total Account maintained on behalf of a Participant or
beneficiary against a claim of the Plan arising:

  (i)   as a result of the Participant’s or beneficiary’s conviction of a crime
involving the Plan; or     (ii)   with regard to the Participant’s or
beneficiary’s violation of ERISA’s fiduciary provisions upon:

  (A)   the entry of any civil judgment, consent order, or decree against the
Participant or beneficiary; or     (B)   the execution of any settlement
agreement between the Participant and the Department of Labor or Pension Benefit
Guaranty Corporation.

      The provisions of this Section 11.1(c) shall apply only to orders,
judgments, decrees and settlements issued or entered into which expressly
provide for such offset.

142



--------------------------------------------------------------------------------



 



11.2   Risk to Participants and Source of Payments       Each Participant
assumes all risk in connection with any decrease in the value of any investment
fund in the Trust Fund, and the Trust Fund shall be the sole source of any
payments to be made to Participants or their beneficiaries under the Plan.  
11.3   Expenses       Subject to any restriction applicable under
Section 5.4(a), brokerage fees, transfer taxes and other expenses incurred by
the Trustee in connection with the purchase or sale of securities may be added
to the cost of such securities or deducted from the proceeds thereof, as the
case may be. Earnings credited to accounts invested in mutual funds shall be net
of direct fund management expenses. Fees and other expenses associated with a
self-directed “open option” arrangement shall be assessed directly against the
Total Account maintained on behalf of the Participant or beneficiary
participating in such arrangement.       All other costs and expenses incurred
in administering the Plan shall be paid by the Company or an Employer, unless
the Administrator authorizes the payment of such expenses from the Trust Fund.  
11.4   Rights of Participants       No Participant or beneficiary shall have any
right or interest under the Plan unless and until he becomes entitled thereto as
provided in the Plan. The adoption and maintenance of the Plan shall not be
deemed to constitute a contract between an Employer and any Employee or
Participant. Inclusion in the Plan will not affect an Employer’s right to
discharge or otherwise discipline Employees and membership in the Plan will not
give any Employee the right to be retained in the service of an Employer nor any
right or claim to a benefit unless such right is specifically granted under the
terms of the Plan.       The Plan shall be binding on all Participants and their
spouses and beneficiaries and upon heirs, executors, administrators, successors,
and assigns of all persons having an interest herein. The provisions of the Plan
in no event shall be considered as giving any such person any legal or equitable
right against the Company, an Employer or an Affiliate, any of its officers,
employees, directors, or shareholders, or against the Trustee, except such
rights as are specifically provided for in the Plan or hereafter created in
accordance with the terms of the Plan.   11.5   Statement of Accounts       As
soon as practicable after the last day of March, June, September and December,
or such other time or times as the Administrator shall designate, the
Administrator shall cause to be sent to each current or former Participant a
written statement of his account.

143



--------------------------------------------------------------------------------



 



11.6   Designation of Beneficiary

  (a)   Each Participant shall file with the Administrator, on such form as may
be provided by the Administrator, a written designation of a beneficiary or
beneficiaries who shall receive payment of the Participant’s interest under the
Plan in the event of his death. If the Participant is married, the Participant’s
beneficiary must be his spouse (in accordance with Code
Section 401(a)(11)(B)(iii)) unless Spousal Consent requirements are satisfied.
In the event the Participant shall die and there is no properly designated
beneficiary then living, the interest of the Participant under the Plan shall be
paid in a lump sum to his surviving spouse, or, if there is no surviving spouse,
to his estate or other successor, all as the Administrator may determine.    
(b)   A beneficiary entitled to a payment of all or a portion of a Participant’s
Total Account due to the death of the Participant may disclaim his interest
therein subject to the following requirements. To be eligible to disclaim, a
beneficiary must be a natural person, must not have received a distribution of
all or any portion of said Total Account at the time such disclaimer is executed
and delivered, and must have attained at least age twenty-one (21) years as of
the date of the Participant’s death. Any disclaimer must be in writing and must
be executed personally by the beneficiary before a notary public. A disclaimer
shall state that the beneficiary’s entire interest is disclaimed or shall
specify what portion thereof is disclaimed. To be effective, an original
executed copy of the disclaimer must be both executed and actually delivered to
the Administrator after the date of the Participant’s death but not later than
one hundred eighty (180) days after the date of the Participant’s death. A
disclaimer shall be irrevocable when delivered to the Administrator. A
disclaimer shall be considered to be delivered to the Administrator only when
actually received by the Administrator. The Administrator shall be the sole
judge of the content, interpretation and validity of a purported disclaimer.
Upon the filing of a valid disclaimer, the beneficiary shall be considered not
to have survived the Participant as to the interest disclaimed. A disclaimer by
a beneficiary shall not be considered to be a transfer of an interest or an
assignment or alienation of benefits in violation of Section 11.1 hereof. No
other form of attempted disclaimer shall be recognized by the Administrator.

11.7   Payment to Incompetents       If any person entitled to receive any
benefits hereunder is a minor, or is in the judgment of the Administrator,
legally, physically, or mentally incapable of personally receiving and
receipting for any distribution, the Administrator may instruct the Trustee to
make distribution to such other person, persons or institutions who, in the
judgment of the Administrator, are then maintaining or have custody of such
distributee. As a condition to the issuance of such instruction for the
distribution to such other person or institution, the Administrator may require
such person or institution to exhibit or to secure an order, decree or judgment
of a court of competent jurisdiction with respect to the incapacity of the
person who would otherwise be entitled to receive the benefits.

144



--------------------------------------------------------------------------------



 



11.8   Authority to Determine Payee       The determination of the Administrator
as to the identity of the proper payee of any benefit under the Plan and the
amount of such benefit properly payable shall be conclusive, and payment in
accordance with such determination shall constitute a complete discharge of all
obligations on account of such benefit.   11.9   Severability       If any
provision of this Plan is held to be invalid or unenforceable, such
determination shall not affect the other provisions of this Plan. In such event,
this Plan shall be construed and enforced as if such provision had not been
included herein.   11.10   Employer Records       The records of a Participant’s
Employer shall be presumed to be conclusive of the facts concerning his
employment or non-employment, periods of service and Compensation unless shown
beyond a reasonable doubt to be incorrect.   11.11   Limitation on Contributions

  (a)   In no event shall the total annual additions on behalf of a Participant
under this Plan and under any other defined contribution plan or plans
maintained by the Employer with respect to any limitation year exceed the lesser
of $40,000 (or such dollar figure, as increased in accordance with Section
415(d) of the Code for years up to and including the given limitation year) or
100% of the Test Compensation, paid to the Participant by an Employer within
such limitation year. All amounts contributed to any defined contribution plan
maintained by an Employer or an Affiliate (taking into account Section 415(h) of
the Code) other than any rollover contribution and any salary reduction
contribution to a simplified employee pension shall be aggregated with
contributions made by an Employer under this Plan in computing any Employee’s
total annual additions limitation. For purposes hereof, the limitation year
shall be the calendar year.         For purposes of this section, “total annual
additions” for any limitation year shall mean the sum of the following:

  (i)   Employer contributions under this Plan and under any other defined
contribution plan maintained by an Employer or Affiliate;     (ii)   Reallocated
forfeitures under any defined contribution plan maintained by an Employer or
Affiliate;     (iii)   After-tax contributions under any other defined
contribution plan maintained by an Employer or Affiliate; and     (iv)   Amounts
allocated to an individual medical account, as defined in Section 415(1)(2) of
the Code, as part of a pension or annuity plan and

145



--------------------------------------------------------------------------------



 



      amounts derived from contributions paid or accrued which are attributable
to post-retirement medical benefits described in Section 419A(d) of the Code,
under a welfare benefit fund (as defined in Section 419(e) of the Code)
maintained by an Employer or Affiliate.

      Catch-Up Contributions under Section 3.3, make-up contributions on account
of qualified military service under Section 414(u) of the Code and loan
repayments under Section 14.2 shall not be recognized as annual additions for
purposes of this section.

(b)   In the event that a Participant’s total annual additions for any
limitation year exceed the limitations of Section 11.11(a) because of a
reasonable error in estimating the Participant’s Compensation, a reasonable
error in determining the amount of Elective Deferrals that a Participant may
make within the limitations of paragraph (a) above or due to such other facts
and circumstances as the Commissioner of Internal Revenue finds justifiable, his
total annual additions shall be reduced in the following order until such
limitations are met:

  (i)   any after-tax employee contributions made in the limitation year by the
Participant under any other plan maintained by an Employer or Affiliate shall be
returned to the Participant in accordance with the provisions of such plan to
the extent necessary to meet the above limitations;     (ii)   If further
corrective adjustment is necessary, Elective Deferrals made on the Participant’s
behalf in the limitation year that are in excess of five percent (5%) of the
Participant’s Compensation shall be distributed to the Participant beginning
with Tax Deferred Contributions, if applicable;     (iii)   If further
corrective adjustment is necessary, the Elective Deferrals made on the
Participant’s behalf in the limitation year that are not in excess of five
percent (5%) of the Participant’s Compensation and the Safe Harbor Matching
Contributions made on the Participant’s behalf in the limitation year shall be
reduced proportionately to the extent necessary to meet the above limitations.

      Elective Deferrals so reduced shall be distributed to the Participant.
Safe Harbor Matching Contributions so reduced shall be held unallocated in a
suspense account and shall be applied to reduce the Safe Harbor Matching
Contribution with respect to all Participants for the subsequent limitation
year. Any distribution under this paragraph which includes Elective Deferrals
shall also include gains on such Elective Deferrals.         The Administrator
may change the order of the reductions listed above in any manner which, in the
judgment of the Administrator, is in the Participant’s best interest.   (c)  
The sole purpose of this Section is to comply with Section 415(c) of the Code
and the terms of this Section shall be interpreted, applied, and if and to the
extent necessary, shall be deemed modified so as to satisfy solely the minimum

146



--------------------------------------------------------------------------------



 



      requirements of Section 415(c) of the Code and the regulations promulgated
with respect thereto.

11.12   IRC 414(u) Compliance Provision       Notwithstanding any provision of
the Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service shall be provided in accordance with
Section 414(u) of the Code.

147



--------------------------------------------------------------------------------



 



ARTICLE TWELVE
AMENDMENT, TERMINATION OR MERGER OF THE PLAN

12.1   Right to Amend       The Company reserves the right at any time or times
to modify or amend the Plan by resolution of the Board setting forth such
modification or amendment; provided, however, that no such modification or
amendment shall be made which would:

  (a)   increase the duties or liabilities of the Trustee without its written
consent; or     (b)   impermissibly divest a Participant of any portion of his
Total Account hereunder that has accrued to him prior to the effective date of
such amendment; or     (c)   cause or permit any portion of the Trust Fund to be
converted to or become the property of the Company; or     (d)   cause any
portion of the Trust Fund to be used for purposes other than the exclusive
benefit of the Participants or their beneficiaries;

    unless such modification or amendment is necessary or appropriate to enable
the Plan or Trust Fund to qualify under Section 401 of the Code, as amended from
time to time, or to retain for the Plan or Trust Fund such qualified status.

12.2   Right to Terminate

  (a)   Although it is the expectation of the Company that it will continue the
Plan as a permanent retirement program for the benefit of the Employees eligible
hereunder, the Company reserves the right at any time, by action of its Board,
at its sole discretion, to terminate the Plan in whole or in part. There shall
be no liability or obligation on the part of an Employer to make any further
contributions to the Trust Fund in the event of the termination of the Plan.    
(b)   Notwithstanding anything to the contrary contained herein, Trustee’s fees
and other expenses incident to the operation and management of the Plan incurred
after the termination of the Plan may, at the discretion of the Company, be paid
from assets of the Trust Fund that are not part of any Participant’s Total
Account.     (c)   In the event of the termination of the Plan in whole or in
part or in the event of the complete discontinuance of Employer contributions
under the Plan, each affected Participant’s interest in the Trust Fund shall
become 100% vested and shall be nonforfeitable.

148



--------------------------------------------------------------------------------



 



12.3   Merger, Transfer of Assets or Liabilities       The Company may merge or
consolidate the Plan with, transfer assets and liabilities of the Plan to, or
receive a transfer of assets and liabilities from, any other plan without the
consent of any other Employer or other person, if such transfer is effected in
accordance with applicable law and if such other plan meets the requirements of
Code Sections 401(a) and 501(a), permits such transfer or the receipt of such
transfer and, with respect to liabilities to be transferred from this Plan to
such other plan, satisfies the requirements of Code Sections 411(d)(6). This
Plan may not be merged or consolidated with any other plan, nor may any assets
or liabilities of this Plan be transferred to any other plan, unless the terms
of the merger, consolidation or transfer are such that each Participant in the
Plan would, if the Plan were terminated immediately after such merger,
consolidation or transfer, receive a benefit equal to or greater than the
benefit he would have been entitled to receive if this Plan had terminated
immediately prior to the merger, consolidation or transfer.

149



--------------------------------------------------------------------------------



 



ARTICLE THIRTEEN
TOP HEAVY PROVISIONS

13.1   Top Heavy Provisions Inapplicable       The Plan is a cash or deferred
arrangement described in Section 416(g)(4)(H) of the Code and, as a result, is
deemed to not be a top heavy plan.

150



--------------------------------------------------------------------------------



 



ARTICLE FOURTEEN
LOANS

14.1   Availability of Loans       Subject to the provisions of this
Article Fourteen, Participants actively employed with the Company or an
Affiliate (herein referred to in this Article as “Eligible Applicants”) may
apply for a loan from the Plan. All such applications for a loan made by an
Eligible Applicant shall be approved or denied by the Administrator in
accordance with a uniform, non-discriminatory policy and such action by the
Administrator shall be final. All loans approved shall be effective as of the
“loan effective date” (as hereinafter defined) provided the loan application was
submitted to the Administrator within a reasonable time (as determined by the
Administrator) prior to the loan effective date. All loans shall be made only in
consideration of adequate security. For purposes hereof the term “loan effective
date” shall mean the date, mutually agreed upon by the Participant and the
Administrator, on which the loan shall be considered effective.       The
Administrator may establish rules governing the granting of loans, provided
(i) that such rules are not inconsistent with the provisions of this
Article Fourteen, (ii) that any such rules adopted by the Administrator shall be
described in the documents supporting the loan transaction and (iii) that loans
are made available to all Eligible Applicants on a reasonably equivalent basis
and are not made available to Eligible Applicants who are Highly Compensated in
an amount greater than the amount made available to other Eligible Applicants.  
14.2   Terms and Conditions of Participant Loans

  (a)   Amount of Loan. At the time the loan is made, the principal amount of
the loan, when added to all other outstanding loans of the Participant from the
Plan and any other qualified plan of an Employer and Affiliates, shall not
exceed the lesser of:

  (i)   $50,000, as reduced by the excess, if any, of the Eligible Applicant’s
highest outstanding loan balance from the Plan during the one-year period ending
on the day before the date such new loan is secured over the outstanding balance
of loans from the Plan on the date such loan is made; or     (ii)   one-half of
the current value of the Total Account maintained on behalf of the Eligible
Applicant under the Plan.

      The current value of a Total Account shall be determined as of the
Valuation Date on which the Eligible Applicant initiates the loan process by
providing Notice to the Administrator or its designee. No loan shall be made in
an amount less than $1,000. Any loan amount shall be made in accordance with
Section 14.3.     (b)   Application for Loan. The Eligible Applicant must give
the Administrator adequate written notice, as determined by the Administrator,
of the requested amount and desired time for receiving a loan. In addition, if
an Eligible Applicant

151



--------------------------------------------------------------------------------



 



      is married at the time of application, the Administrator shall require
Spousal Consent prior to approving the loan application.     (c)   Length of
Loan. The Eligible Applicant and the Administrator shall arrange for the
repayment of a Plan loan. The period of repayment shall not exceed five years
from the date the loan is made. All repayment schedules (whether by payroll
withholding or otherwise) shall commence as of the next administratively
feasible pay period following the disbursement of the loan and shall provide for
substantially level amortization of principal and interest. An Eligible
Applicant on a leave of absence shall be permitted to extend the term of the
loan by the length of the absence; provided, however, that except with respect
to a leave of absence on account of qualifying military service, the term of the
loan, as extended, shall not exceed five years from the date the loan is made.
An Eligible Applicant who terminates employment with the Company and Affiliates
must make principal and interest payments in the amount and on such dates as
otherwise due. In the event such payments are not made the maturity of the loan
shall be accelerated and the outstanding principal amount of the loan, together
with all accrued interest, shall be deemed immediately due and distributable at
such date or dates as the Administrator deems reasonable and as may be specified
by applicable law and regulation. Except as otherwise permitted in Income Tax
Regulations, in no event shall the date of deemed distribution extend beyond the
end of the calendar quarter next following the calendar quarter in which the
payment was not made.     (d)   Prepayment. The Eligible Applicant shall be
permitted to repay the loan in total as of any date prior to maturity without
penalty.     (e)   Note. The loan shall be evidenced by a promissory note
executed by the Eligible Applicant and delivered to the Administrator. The
Eligible Applicant will agree to execute any other documents (e.g., payroll
withholding forms) that may be necessary or appropriate to effect the loan.    
(f)   Interest. All loans shall be considered investments of the Trust and
interest shall be charged on the loan at the rate set by the Administrator as of
the loan effective date. Such rate, applicable to loans effective in a given
calendar quarter, shall be the prime lending rate as reported in the Wall Street
Journal on the last business day of the previous calendar quarter, plus 100
basis points, provided that such interest rate may be limited in accordance with
law during a period of qualifying military service.     (g)   Security. Subject
to the extent required under regulations promulgated by the Secretary of Labor
or his delegate, a Plan loan shall be secured by an assignment of the Eligible
Applicant’s right, title and interest in that portion of his Total Account under
the Plan as shall adequately secure the loan, provided such security shall not
exceed one-half of the current value of the Eligible Applicant’s vested Total
Account. The Administrator may also require such additional collateral as may be
deemed necessary to adequately secure repayment of the loan.     (h)   Default.
The Administrator shall take reasonable steps to secure repayment of any loan
granted hereunder in accordance with its terms; however, when the

152



--------------------------------------------------------------------------------



 



      Administrator declares a loan to an Eligible Applicant to be in default,
the outstanding balance of the loan, together with unpaid, accrued interest,
shall be deemed a lien against the Total Account maintained on behalf of the
Eligible Applicant. The Administrator shall take such reasonable steps as it
shall deem necessary or appropriate to eliminate the default before causing an
offset distribution to be made with respect to the Eligible Applicant for the
purpose of fully amortizing the loan outstanding; however, should the loan
remain in default after these administrative procedures are taken, the
Administrator will consider the entire amount of the loan outstanding (including
all accrued interest to date) as a distribution as of the first date, on or
following the administrative procedures, on which the Eligible Applicant has a
distributable event and will process the Total Account of the Eligible Applicant
accordingly.     (j)   Other Terms and Conditions. The Administrator shall fix
such other terms and conditions of the loan as it deems necessary to comply with
legal requirements, to maintain the qualification of the Plan and Trust Fund
under Code Section 401(a), to exempt the loan transaction from the prohibited
transaction rules of under Code Section 4975, or to prevent the treatment of the
loan for tax purposes as a distribution to the Eligible Participant. The
Administrator may fix other terms and conditions of the loan, not inconsistent
with the provisions of this Article Fourteen.     (k)   No Prohibited
Transactions. No loan shall be made unless such loan is exempt from the tax
imposed on prohibited transactions by Code Section 4975 or would be exempt from
such tax (if the Eligible Participant were a disqualified person as defined in
Section 4975(e)(2) of the Code) by reason of Code Section 4975(d)(1).

14.3   Loan Accounts       A loan made by the Plan to a Eligible Applicant in
accordance with Sections 14.1 and 14.2 shall be from the Total Account
maintained on behalf of such Eligible Applicant and from the investment funds in
which such Total Account is invested in such order of priority as the
Administrator, pursuant to a uniform and nondiscriminatory policy, shall direct.
Payments of principal and interest on loans shall be paid over to the Trustee as
soon as possible after each payroll deduction or other repayment and shall be
credited to the Total Account of the Eligible Applicant as of the date the
repayments are received by the Trustee. Loan repayments will be credited in such
manner as determined by the Administrator to those accounts and those investment
options which were accessed in connection with the granting of the loan to the
Eligible Applicant. The Administrator shall have the authority to establish
other reasonable rules, not inconsistent with the provisions of the Plan,
governing the establishment and maintenance of loan accounts.

153



--------------------------------------------------------------------------------



 



Executed at Erie, Pennsylvania, this 19th day of December, 2006.

            ERIE INDEMNITY COMPANY
      By:   /s/ Jeffrey A. Ludrof         Title: President & CEO          

154